Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of August 8, 2011

 

among

 

Northern Oil and Gas, Inc.,

as Borrower,

 

Macquarie Bank Limited,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

Article I

Definitions and Accounting Matters

 

Section 1.01

Terms Defined Above

 

1

Section 1.02

Certain Defined Terms

 

1

Section 1.03

Types of Loans and Borrowings

 

22

Section 1.04

Terms Generally; Rules of Construction

 

22

Section 1.05

Accounting Terms and Determinations; GAAP

 

23

 

 

 

 

Article II

The Credits

 

 

 

 

Section 2.01

Commitments

 

23

Section 2.02

Loans and Borrowings

 

23

Section 2.03

Requests for Borrowings

 

24

Section 2.04

Interest Elections; Conversions

 

25

Section 2.05

Funding of Borrowings

 

27

Section 2.06

Termination, Reduction and Increase of Aggregate Maximum Credit Amounts

 

28

Section 2.07

Borrowing Base

 

30

Section 2.08

Letters of Credit

 

33

Section 2.09

Loans and Borrowings Under Existing Credit Agreement

 

38

 

Article III

Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01

Repayment of Loans

 

38

Section 3.02

Interest

 

38

Section 3.03

Alternate Rate of Interest

 

39

Section 3.04

Prepayments

 

39

Section 3.05

Fees

 

42

 

Article IV

Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

43

Section 4.02

Presumption of Payment by the Borrower

 

44

Section 4.03

Deductions by the Administrative Agent; Defaulting Lender

 

44

Section 4.04

Disposition of Proceeds

 

46

 

Article V

Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01

Increased Costs

 

47

Section 5.02

Break Funding Payments

 

48

i

--------------------------------------------------------------------------------




 

 

 

 

Section 5.03

Taxes

 

48

Section 5.04

Designation of Different Lending Office

 

51

Section 5.05

Illegality

 

52

 

Article VI

Conditions Precedent

 

Section 6.01

Effective Date

 

53

Section 6.02

Each Credit Event

 

55

Section 6.03

Additional Conditions to Credit Events

 

56

 

Article VII

Representations and Warranties

 

Section 7.01

Organization; Powers

 

56

Section 7.02

Authority; Enforceability

 

56

Section 7.03

Approvals; No Conflicts

 

56

Section 7.04

Financial Condition; No Material Adverse Change

 

57

Section 7.05

Litigation

 

57

Section 7.06

Environmental Matters

 

58

Section 7.07

Compliance with the Laws and Agreements; No Defaults

 

59

Section 7.08

Investment Company Act

 

59

Section 7.09

Taxes

 

59

Section 7.10

ERISA

 

59

Section 7.11

Disclosure; No Material Misstatements

 

60

Section 7.12

Insurance

 

61

Section 7.13

Restriction on Liens

 

61

Section 7.14

Subsidiaries

 

61

Section 7.15

Location of Business and Offices

 

61

Section 7.16

Properties; Titles, Etc.

 

62

Section 7.17

Maintenance of Properties

 

62

Section 7.18

Gas Imbalances, Prepayments

 

63

Section 7.19

Marketing of Production

 

63

Section 7.20

Swap Agreements

 

63

Section 7.21

Use of Loans and Letters of Credit

 

63

Section 7.22

Solvency

 

64

Section 7.23

Casualty Events

 

64

Section 7.24

Material Agreements

 

64

Section 7.25

No Brokers

 

64

Section 7.26

Reliance

 

65

Section 7.27

Payments by Purchasers of Production

 

65

Section 7.28

Existing Accounts Payable

 

65

Section 7.29

Foreign Corrupt Practices

 

65

Section 7.30

Money Laundering

 

65

Section 7.31

OFAC

 

66

ii

--------------------------------------------------------------------------------




 

 

 

 

Article VIII

Affirmative Covenants

 

Section 8.01

Financial Statements; Ratings Change; Other Information

 

66

Section 8.02

Notices of Material Events

 

70

Section 8.03

Existence; Conduct of Business

 

70

Section 8.04

Payment of Obligations

 

71

Section 8.05

Performance of Obligations under Loan Documents

 

71

Section 8.06

Operation and Maintenance of Properties

 

71

Section 8.07

Insurance

 

72

Section 8.08

Books and Records; Inspection Rights

 

72

Section 8.09

Compliance with Laws

 

72

Section 8.10

Environmental Matters

 

72

Section 8.11

Further Assurances

 

73

Section 8.12

Reserve Reports

 

74

Section 8.13

Title Information

 

75

Section 8.14

Additional Collateral; Additional Guarantors

 

76

Section 8.15

ERISA Compliance

 

77

Section 8.16

Swap Agreements

 

77

Section 8.17

Marketing Activities

 

77

Section 8.18

Disclosures

 

78

Section 8.19

Post-Closing

 

78

 

Article IX

Negative Covenants

 

Section 9.01

Financial Covenants

 

78

Section 9.02

Debt

 

78

Section 9.03

Liens

 

79

Section 9.04

Dividends and Distributions

 

79

Section 9.05

Investments, Loans and Advances

 

79

Section 9.06

Nature of Business

 

80

Section 9.07

Limitation on Leases

 

80

Section 9.08

Proceeds of Notes

 

80

Section 9.09

ERISA Compliance

 

81

Section 9.10

Sale or Discount of Receivables

 

81

Section 9.11

Mergers, Etc

 

81

Section 9.12

Sale of Properties

 

81

Section 9.13

Environmental Matters

 

82

Section 9.14

Material Agreements

 

82

Section 9.15

Transactions with Affiliates

 

82

Section 9.16

Subsidiaries

 

83

Section 9.17

Negative Pledge Agreements; Dividend Restrictions

 

83

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

 

83

Section 9.19

Swap Agreements

 

83

Section 9.20

Sale and Leasebacks

 

83

Section 9.21

Amendments to Organizational Documents

 

84

iii

--------------------------------------------------------------------------------




 

 

 

 

Article X

Events of Default; Remedies

 

Section 10.01

Events of Default

 

84

Section 10.02

Remedies

 

86

 

Article XI

The Administrative Agent

 

Section 11.01

Appointment; Powers

 

87

Section 11.02

Duties and Obligations of Administrative Agent

 

87

Section 11.03

Action by Administrative Agent

 

88

Section 11.04

Reliance by Administrative Agent

 

89

Section 11.05

Subagents

 

89

Section 11.06

Resignation or Removal of Administrative Agent

 

89

Section 11.07

Administrative Agent as Lender

 

90

Section 11.08

No Reliance

 

90

Section 11.09

Administrative Agent May File Proofs of Claim

 

91

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

 

91

 

Article XII

Miscellaneous

 

Section 12.01

Notices

 

92

Section 12.02

Waivers; Amendments

 

92

Section 12.03

Expenses, Indemnity; Damage Waiver

 

94

Section 12.04

Successors and Assigns

 

96

Section 12.05

Survival; Revival; Reinstatement

 

100

Section 12.06

Counterparts; Integration; Effectiveness

 

101

Section 12.07

Severability

 

101

Section 12.08

Right of Setoff

 

101

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

102

Section 12.10

Headings

 

103

Section 12.11

Confidentiality

 

103

Section 12.12

Interest Rate Limitation

 

104

Section 12.13

EXCULPATION PROVISIONS

 

105

Section 12.14

Collateral Matters; Swap Agreements

 

105

Section 12.15

No Third Party Beneficiaries

 

105

Section 12.16

USA Patriot Act Notice

 

105

Section 12.17

Existing Credit Agreement

 

105

iv

--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES

 

 

Annex I

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Security Instruments

Exhibit F

Form of Assignment and Assumption

Exhibit G

Form of Swap Agreement Certificate

Exhibit H

Form of Reserve Report Certificate

Exhibit I

List of Unmortgaged Properties

Exhibit J-1

Form of Maximum Credit Amount Increase Agreement

Exhibit J-2

Form of Additional Lender Agreement

 

Schedule 2.03

Australian Bank Holidays

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries and Partnerships

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 7.24

Material Agreements

Schedule 7.28

Existing Accounts Payable

Schedule 8.19

Post-Closing

v

--------------------------------------------------------------------------------



          THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August
8, 2011, is among: Northern Oil and Gas, Inc., a corporation duly formed and
existing under the laws of the State of Minnesota (the “Borrower”), each of the
Lenders from time to time party hereto and Macquarie Bank Limited (in its
individual capacity, “MBL”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

          A.          The Borrower, the Administrative Agent and the lender
party thereto have heretofore entered into that certain Amended and Restated
Credit Agreement, dated as of May 26, 2010 (as amended, the “Existing Credit
Agreement”).

          B.          The Borrower has requested the Lenders, and the Lenders
have agreed, to amend and restate the Existing Credit Agreement subject to the
terms and conditions of this Agreement.

          C.          In consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I
Definitions and Accounting Matters

          Section 1.01     Terms Defined Above. As used in this Agreement, each
term defined above has the meaning indicated above.

          Section 1.02     Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

          “Additional Lender” has the meaning assigned to such term in Section
2.06(c)(i).

          “Additional Lender Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(F).

          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest
Period multiplied by the Statutory Reserve Rate.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affected Loans” has the meaning assigned such term in Section 5.05.

--------------------------------------------------------------------------------



          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Aggregate Maximum Credit Amounts” at any time shall equal the sum of
the Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.

          “Agreement” means this Second Amended and Restated Credit Agreement,
as the same may from time to time be amended, modified, supplemented or
restated.

          “Alternate Base Rate” means the Prime Rate.

          “Applicable Margin” means, for any day, with respect to any ABR Loan
or Eurodollar Loan, as the case may be, the rate per annum set forth in the
Utilization Grid below based upon the Borrowing Base Utilization Percentage then
in effect:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilization Grid

 

Borrowing Base Utilization
Percentage

 

 

<50%

 

 

≥50% <75%

 

 

≥75% <90%

 

 

≥90%

 

Eurodollar Loans

 

 

2.50%

 

 

2.75%

 

 

3.00%

 

 

3.25%

 

ABR Loans

 

 

2.00%

 

 

2.00%

 

 

2.25%

 

 

2.50%

 

          Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” means the rate per annum set forth
on the grid when the Borrowing Base Utilization Percentage is at its highest
level.

          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount as such percentage is set forth on Annex I.

          “Approved Fund” means (i) any Person (other than a natural person)
that is engaged in making, purchasing, holding, or investing in commercial loans
and similar extensions of credit and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender; (ii) with respect to any
Lender that is an investment fund, any other investment fund that invests in
loans and that is advised, administered or managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor; and (iii)
any third party which provides “warehouse financing” to a Person described in
the preceding clause (i) or (ii) (and any Person described in said clause (i) or
(ii) shall also be deemed an Approved Fund with respect to such third party
providing such warehouse financing).

          “Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P. and (b) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

2

--------------------------------------------------------------------------------



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(a)), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.

          “Availability Period” means the period from and including the
Effective Date to but excluding the Termination Date.

          “BB Hedge” means any hedge position or Swap Agreement considered by
the Administrative Agent in determining the then effective Borrowing Base.

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America or any successor Governmental Authority.

          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

          “Borrowing Base” means at any time an amount equal to the amount
determined in accordance with Section 2.07, as the same may be adjusted from
time to time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).

          “Borrowing Base Deficiency” occurs if at any time the total Revolving
Credit Exposures exceeds the Borrowing Base then in effect.

          “Borrowing Base Utilization Percentage” means, as of any day, the
fraction expressed as a percentage, the numerator of which is the sum of the
Revolving Credit Exposures of the Lenders on such day, and the denominator of
which is (a) the Borrowing Base in effect on such Day multiplied by (b) the
quotient of (i) the percentage of Total Reserve Value of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report (including,
without limitation, for purposes of the Initial Reserve Report, additional Oil
and Gas Properties acquired or leased prior to May 31, 2011) for which the
Administrative Agent has received reasonably sufficient title information (such
percentage to be determined by the Administrative Agent in its reasonable
discretion) and (ii) eighty-five percent (85%).

           “Borrowing Request” means a request by the Borrower for a Borrowing
in accordance with Section 2.03.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City or Houston, Texas are authorized
or required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

          “Capital Expenditures” means, in respect of any Person, for any
period, the aggregate (determined without duplication) of all exploration and
development expenditures and costs that

3

--------------------------------------------------------------------------------



should be capitalized in accordance with GAAP and any other expenditures that
are capitalized on the balance sheet of such Person in accordance with GAAP.

          “Capital Leases” means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, recorded as
capital leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.

          “Cash Collateral” has the meaning assigned such term in Section
2.08(i).

          “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent (as a first-priority, perfected security interest), for
the benefit of the Issuing Bank and the Lenders, cash in dollars, at a location
and pursuant to documentation in form and substance satisfactory to the
Administrative Agent. “Cash Collateralized” has a correlative meaning.

          “Cash Receipts” means all cash or cash equivalents received by or on
behalf of the Borrower and its Subsidiaries with respect to the following: (a)
sales from the Oil and Gas Properties (including any other working interest
owner receipts received by Borrower or its Affiliates as operator of Oil and Gas
Properties), (b) cash representing operating revenue earned or to be earned by
the Borrower and its Subsidiaries, (c) any insurance proceeds received by the
Borrower or its Subsidiaries, (d) any net proceeds from Swap Agreements and (e)
any other cash or cash equivalents received by the Borrower or its Subsidiaries
from whatever source; provided that advances under the Loans, and any capital
contributions or transfers made to the Borrower by any of its members, or by the
Borrower to any of its Subsidiaries, shall not constitute “Cash Receipts”.

          “Casualty Event” means any loss, casualty or other insured damage to
any Property of the Borrower or any of its Subsidiaries in an amount greater
than $250,000, or any nationalization, taking under power of eminent domain or
by condemnation or similar proceeding of, any Property of the Borrower or any of
its Subsidiaries having a fair market value in excess of $250,000.

          “Change in Control” means the occurrence of the following events: (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof) other
than Michael Reger or Ryan Gilbertson of Equity Interests so that such Person or
group owns 30% or more of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower, (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated or (c) Michael Reger
or Ryan Gilbertson shall cease to devote a substantial amount of their time,
respectively, to the day-to-day management of the Credit Parties.

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement by any Governmental Authority, (b) any change
in any law, rule or regulation or in the interpretation or application thereof
by any Governmental Authority after the date of this Agreement or (c) compliance
by any Lender or the Issuing Bank (or, for purposes of Section 5.01(b)), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s

4

--------------------------------------------------------------------------------



holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated or issued.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute.

          “Collateral Account” has the meaning assigned such term in Section
2.08(i).

          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s potential Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

          “Commitment Fee Rate” means, on any day, a rate per annum equal to
0.500%.

          “Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any extraordinary gains or losses during such period and (d) any gains
or losses attributable to writeups or writedowns of assets, including ceiling
test writedowns; and provided further that if the Borrower or any Consolidated
Subsidiary shall acquire or dispose of any Property during such period, then
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

5

--------------------------------------------------------------------------------



          “Consolidated Subsidiaries” means each Subsidiary of the Borrower
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Borrower in accordance with GAAP.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
For the purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

          “Credit Parties” means, collectively, the Borrower and Guarantors, if
any.

          “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services that are
more than sixty (60) days past the due date other than those which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) all obligations of such Person
under Capital Leases; (e) all obligations of such Person under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) all obligations of such Person to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) all obligations
of such Person to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) any Disqualified Capital Stock issued by such Person; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

          “Default” means any event or condition which constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

6

--------------------------------------------------------------------------------



          “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that such Lender, as reasonably
determined by the Administrative Agent, has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under any other agreement in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent, the Issuing Bank or any Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (e) become or is
insolvent or has a parent company that has become or is insolvent, or (f) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

          “Disqualified Capital Stock” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable) or upon the happening of any event, matures or is
mandatorily redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Termination Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

          “dollars” or “$” refers to lawful money of the United States of
America.

          “EBITDAX” means, as of any date of determination, the sum of
Consolidated Net Income for the period of four fiscal quarters ending on the
last day of the most recently completed fiscal quarter plus the following
expenses or charges to the extent deducted from Consolidated Net Income in such
period: interest, income taxes, depreciation, depletion, amortization, one-time
fees and expenses paid or accrued in connection with debt financings
capital-raising transactions, acquisitions and other one-time corporate
transactions, the fair market value of capital stock issued for consideration,
exploration expenditures and costs and other similar noncash charges, minus all
noncash income added to Consolidated Net Income.

          “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

7

--------------------------------------------------------------------------------



          “Eligible Obligor” means that on any date of determination, such
obligor is (i) an entity duly organized and validly existing under the laws of,
and has its chief executive offices in, the United States or any political
subdivision thereof, and has a billing address within the United States, (ii) a
legal operating entity or holding company, and not a natural person, (iii) not a
governmental authority, and (iv) not subject to insolvency proceedings.

          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 12.04.

          “Engineering Reports” has the meaning assigned such term in
Section 2.07(c)(i).

          “Environmental Laws” means any and all Governmental Requirements
pertaining in any way to health, safety, the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990, as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Law, as amended,
and other environmental conservation or protection Governmental Requirements.

          “Environmental Permit” means any permit, registration, license,
notice, approval, consent, exemption, variance, or other authorization required
under or issued pursuant to applicable Environmental Laws.

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.

          “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with the Borrower or a Subsidiary would be deemed
to be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned such term in
Section 10.01.

8

--------------------------------------------------------------------------------



          “Excepted Liens” means: (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, royalty agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by Borrower or any of its Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
Liens related to surface leases and surface operations, that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such Property for the purposes of which such Property is held by the Borrower
or any Subsidiary or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may

9

--------------------------------------------------------------------------------



be initiated shall not have expired and no action to enforce such Lien has been
commenced; provided, further that Liens described in clauses (a) through (e)
shall remain “Excepted Liens” only for so long as no action to enforce such Lien
has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.

          “Excess Cash Flow” for any period shall mean EBITDAX for such period
less cash payments for (a) taxes during such period, (b) any changes in working
capital from the preceding period (as determined in accordance with GAAP) made
during such period and (c) Capital Expenditures made during such period that are
approved by the Majority Lenders or are otherwise permitted under this
Agreement.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income taxes or franchise taxes (imposed in lieu of
net income taxes), by the United States of America or such other jurisdiction
(or any political subdivision) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower or any Guarantor is located, (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 5.04(b)), any withholding tax that is imposed by the
United States of America on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.03(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b), and (d) any U.S. Federal Withholding Taxes
imposed by FATCA.

          “FATCA” means Sections 1471 through 1474 of the Code (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.

          “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such date, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

          “Fee Letter” means that certain Fee Letter dated as of May 26, 2010 by
and between the Borrower and the Administrative Agent.

10

--------------------------------------------------------------------------------



          “Financial Officer” means, for any Person, the chief financial
officer, principal accounting officer, treasurer, manager or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.

          “Financial Statements” means the financial statement or statements of
the Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

          “Foreign Subsidiary” means any Subsidiary that is not organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time subject to the terms and
conditions set forth in Section 1.05.

          “General and Administrative Costs” means reasonable, normal and
customary expenses and costs paid or payable that are classified as general and
administrative costs, including salaries and all other compensation to the
management of the Borrower, consulting fees, salary, rent, supplies, travel and
entertainment, insurance, accounting, legal, engineering and broker related
fees, required to manage the affairs of the Borrower.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Governmental Requirement” means any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

          “Guarantors” means any Subsidiary of the Borrower that guarantees the
Indebtedness pursuant to Section 8.14(b).

          “Guaranty Agreement” means that certain Second Amended and Restated
Guaranty and Collateral Agreement executed by the Borrower and the Guarantors,
if any, in form and substance reasonably acceptable to the Administrative Agent
unconditionally guarantying on a joint and several basis, payment of the
Indebtedness, as the same may be amended, modified or supplemented from time to
time.

          “Hazardous Material” means any substance regulated or as to which
liability might arise under any applicable Environmental Law and including
without limitation: (a) any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid

11

--------------------------------------------------------------------------------



waste,” “toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (b) Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

          “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

          “Hydrocarbon Interests” means all of the Credit Parties’ rights,
titles, interests and estates now or hereafter acquired in and to oil and gas
leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.

          “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

          “Indebtedness” means any and all amounts owing or to be owing by the
Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender or any Affiliate of a Lender under any Loan Document; and (b)
all renewals, extensions and/or rearrangements of any of the above.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitee” has the meaning set forth in Section 12.03.

          “Initial Reserve Report” means the report dated as of December 31,
2010 prepared by Ryder Scott Company Petroleum Consultants, L.P., with respect
to certain Oil and Gas Properties of the Borrower.

          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.04.

          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day during such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

12

--------------------------------------------------------------------------------



          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

          “Interim Redetermination” has the meaning assigned such term in
Section 2.07(b).

          “Interim Redetermination Date” means the date on which a Borrowing
Base that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.07(d).

          “Investment” means, for any Person: (a) the acquisition (whether for
cash, Property, services or securities or otherwise) of Equity Interests of any
other Person, the contribution of capital to any other Person or any agreement
to make any such acquisition (including, without limitation, any “short sale” or
any sale of any securities at a time when such securities are not owned by the
Person entering into such short sale) or capital contribution; (b) the making of
any deposit with, or advance, loan or capital contribution to, assumption of
Debt of, purchase or other acquisition of any other Debt or equity participation
or interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

          “Issuing Bank” means Macquarie Bank Limited, in its capacity as the
issuer of Letters of Credit, any Lender or any other Person named as an Issuing
Bank by the Administrative Agent and reasonably acceptable to the Borrower. The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

          “LC Commitment” at any time means five hundred thousand dollars
($500,000).

13

--------------------------------------------------------------------------------



          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.

          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

          “Lender Parties” has the meaning set forth in Section 12.04.

          “Lenders” means the Persons listed on Annex I and any Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).

          “Letter of Credit” means any letter of credit issued or deemed issued
pursuant to this Agreement.

          “Letter of Credit Agreements” means all letter of credit applications
and other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit.

          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period:

 

 

 

 

          (a)          if not less than two rates are displayed on Reuters page
“LIBO” at or around 11:00 a.m. (London time) on the second Business Day before
the first day of the Interest Period for Eurodollar Loans over the period which
is closest to that period, the arithmetic mean (expressed as a rate per cent per
annum and rounded up to five decimal places) of those rates; or

 

 

 

 

          (b)          if less than two (2) rates are displayed on Reuters page
“LIBO” at or around that time for Eurodollar Loans over that period, the
arithmetic mean (expressed as a rate per cent per annum and rounded up to five
decimal places) of the offer rates quoted to the Administrative Agent by not
less than two banks which ordinarily display rates on Reuters page “LIBO” on
application by Administrative Agent for Eurodollar Loans equal to that amount
over the period equal to that period; or

 

 

 

 

          (c)          if the Administrative Agent is unable to determine a rate
under paragraph (a) or (b) because an insufficient number of rates are displayed
(in the case of paragraph (a)) or the Administrative Agent is unable to obtain
the necessary number of quotes (in the case of paragraph (b)), the rate
(expressed as a rate per cent per annum and rounded up to five decimal places)
specified in good faith by the Administrative Agent at or around that time
having regard, to the extent possible, to the offer rates otherwise quoted to
the Administrative Agent for Eurodollar Loans equal to that amount over the
period equal to that period at or around that time.

14

--------------------------------------------------------------------------------



          “Lien” means any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to (a)
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

          “Loan Documents” means this Agreement, the Notes, the Fee Letter, any
Swap Agreement between the Borrower or any Subsidiary and a Lender or an
Affiliate of a Lender, the Letter of Credit Agreements, the Letters of Credit
and the Security Instruments.

          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.

          “Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided, that if there are less than three Lenders,
all Lenders shall be required to constitute the “Majority Lenders”; provided
further that the Maximum Credit Amounts and the principal amount of the Loans
and participation interests in Letters of Credit of the Defaulting Lenders (if
any) shall be excluded from the determination of Majority Lenders.

          “Material Adverse Effect” means a material adverse change in, or
material adverse effect on (a) the business, operations, Property or financial
condition of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower, any Subsidiary or any Guarantor to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

          “Material Agreements” has the meaning assigned such term in
Section 7.24.

          “Material Indebtedness” means Debt (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $250,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value.

15

--------------------------------------------------------------------------------



          Maximum Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Credit
Amounts”, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(b), (b) increased from time to time pursuant to
Section 2.06(c) or (c) modified from time to time pursuant to any assignment
permitted by Section 12.04.

          “Maximum Credit Amount Increase Certificate” has the meaning assigned
to such term in Section 2.06(c)(ii)(E).

          “Money Laundering Laws” means the laws, rules and regulations created
pursuant to the Money Laundering Control Act of 1986.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto that is a nationally recognized rating agency.

          “Mortgaged Property” means any Property owned by the Borrower or any
Guarantor which is subject to the Liens existing and to exist under the terms of
the Security Instruments.

          “Net Hedge Value” means, as to any novation, assignment, unwinding,
termination, or amendment of a BB Hedge, the net effect of such transaction
(after giving effect to any new hedge position or Swap Agreement entered into
since the determination of the Borrowing Base then in effect), if any, on the
then effective Borrowing Base, as determined by the Administrative Agent.

          “New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

          “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

          “Notes” means, if requested by any Lender, the promissory notes of the
Borrower described in Section 2.02(d) and being substantially in the form of
Exhibit A, together with all amendments, modifications, replacements, extensions
and rearrangements thereof.

          “OFAC” means the U.S. Treasury Department Office of Foreign Assets
Control.

          “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests; (c)
all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner

16

--------------------------------------------------------------------------------



appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or Property (excluding drilling rigs, automotive equipment, rental equipment or
other personal Property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

          “Operating Account” means (a) the account #364-040573-295 maintained
at the Borrower’s expense with Morgan Stanley Smith Barney LLC, existing on the
Effective Date or (b) if the foregoing account is closed, a deposit account
opened with a bank reasonably acceptable to the Administrative Agent maintained
at the Borrower’s expense which account is subject to a duly executed account
control agreement between the Administrative Agent and the Operating Account
Bank.

          “Operating Account Bank” means the bank where Borrower maintains the
Operating Account.

          “Organizational Documents” means, with respect to any Person, (a) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (b) in the case of any limited liability
company, the certificate of formation and limited liability company agreement
(or similar documents) of such Person, (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such Person, (d) in the case of any general partnership,
the partnership agreement (or similar document) of such Person and (e) in any
other case, the functional equivalent of the foregoing.

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and any other Loan Document.

          “Participant” has the meaning set forth in Section 12.04(c)(i).

          “Patriot Act” has the meaning assigned such term in Section 12.16.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any employee pension benefit plan, as defined in section
3(2) of ERISA, which (a) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding

17

--------------------------------------------------------------------------------



the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

          “Post Default Rate” shall mean, in respect of the principal of any
Loan or any other amount payable by the Borrower under this Agreement or any
other Loan Document, a rate per annum during the period commencing on the date
of occurrence of an Event of Default until such amount is paid in full or all
Events of Default are cured or waived equal to the applicable interest rate plus
two and one-half percent (2.5%) per annum, but in no event to exceed the Highest
Lawful Rate.

          “Prime Rate” means, with respect to any day, the greater of (i) the
average prime rate of interest published by the Wall Street Journal on such day
(or the next following Business Day if such day is not a Business Day) and (ii)
the Adjusted LIBO Rate for a one (1) month Interest Period plus one percent
(1.0%) per annum, in each case changing from time to time as and when that rate
changes. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually available.

          “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.

          “Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

          “Proposed Borrowing Base Notice” has the meaning assigned to such term
in Section 2.07(c)(ii).

          “Proved Reserves” means “Proved Reserves” as defined in the
Definitions for Oil and Gas Reserves (in this paragraph, the “Definitions”)
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question. “Proved Developed Producing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Producing” in the Definitions, “Proved Developed Nonproducing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Nonproducing” in
the Definitions, and “Proved Undeveloped Reserves” means Proved Reserves which
are categorized as “Undeveloped” in the Definitions.

          “Redemption” means with respect to any Debt, the repurchase,
redemption, prepayment, repayment, defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Debt. “Redeem” has the correlative meaning thereto.

          “Redetermination Date” means, with respect to any Scheduled
Redetermination or any Interim Redetermination, the date that the redetermined
Borrowing Base related thereto becomes effective pursuant to Section 2.07(d).

          “Register” has the meaning assigned such term in Section 12.04(b)(iv).

          “Registrar” has the meaning assigned such term in
Section 12.04(b)(iv).

18

--------------------------------------------------------------------------------



          “Regulation D” means Regulation D of the Board, as the same may be
amended, supplemented or replaced from time to time.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.

          “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing.

          “Remedial Work” has the meaning assigned such term in Section 8.10(a).

          “Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66 2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)) provided, that
if there are less than three Lenders, all Lenders shall be required to
constitute the “Required Lenders”; provided further that the Maximum Credit
Amounts and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Required Lenders.

          “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and the Subsidiaries, together with a projection of the rate of production and
future net income, taxes, operating expenses and Capital Expenditures with
respect thereto as of such date, based upon the economic assumptions consistent
with the Administrative Agent’s lending requirements at the time.

          “Responsible Officer” means, as to any Person, the Chief Executive
Officer, the President, any Financial Officer, any Vice President or any Manager
of such Person. Unless otherwise specified, all references to a Responsible
Officer herein shall mean a Responsible Officer of the Borrower.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other Property) with respect to any Equity Interests in
the Borrower or any of its Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of its
Subsidiaries or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any of its Subsidiaries.

          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans and its
LC Exposure at such time.

19

--------------------------------------------------------------------------------



          “Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

          “Scheduled Redetermination Date” means the date on which a Borrowing
Base that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.07(d).

          “SEC” means the U.S. Securities and Exchange Commission or any
successor Governmental Authority.

          “Security Instruments” means the Guaranty Agreement, mortgages, deeds
of trust and other agreements, instruments or certificates described or referred
to in Exhibit E, and any and all other agreements, guarantees, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Indebtedness, the Notes, if any, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

          “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency.

          “Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or managers or other governing
body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-

20

--------------------------------------------------------------------------------



counter” or otherwise, involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

          “Synthetic Leases” means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, treated as
operating leases on the financial statements of the Person liable (whether
contingently or otherwise) for the payment of rent thereunder and which were
properly treated as indebtedness for borrowed money for purposes of U.S. federal
income taxes, if the lessee in respect thereof is obligated to either purchase
for an amount in excess of, or pay upon early termination an amount in excess
of, 80% of the residual value of the Property subject to such operating lease
upon expiration or early termination of such lease.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Termination Date” means the earlier to occur of (i) May 26, 2014 or
(ii) the date that the Aggregate Maximum Credit Amount is sooner terminated
pursuant to Section 2.06 or Section 10.02.

          “Total Reserve Value” means, with respect to any Proved Reserves
expected to be produced from any Oil and Gas Properties, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
the Borrower’s and its Subsidiaries’ collective interests in such reserves
during the remaining expected economic lives of such reserves. Each calculation
of such expected future net revenues shall be made in accordance with the then
existing standards of the Society of Petroleum Engineers, provided that in any
event (a) appropriate deductions shall be made for severance and ad valorem
taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves, (b) the pricing assumptions used
in determining Total Reserve Value for any particular reserves shall be based
upon (i) annual quotations on the New York Mercantile Exchange for Henry Hub
(natural gas) or Cushing, Oklahoma (oil) futures on the date of the relevant
Reserve Report for each calendar year to the extent such quotations are
available for future periods, provided that with respect to quotations for
calendar years after the fifth calendar year, the quotation for the fifth
calendar year shall be applied, (ii) with respect to future periods for which
quotations are not available on the New York Mercantile Exchange, constant
pricing for such periods based on the quotation for the last period for which a
quotation is available on the New

21

--------------------------------------------------------------------------------



York Mercantile Exchange for Henry Hub (natural gas) or Cushing, Oklahoma (oil),
(c) operating expenses shall be held constant, (d) future Capital Expenditures
shall be expressed in current year dollars (i.e., inflation shall not be
assumed), (e) to the extent basis Swap Agreements are not in place, the
cash-flows derived from the pricing assumptions set forth in clause (b) above
shall be further adjusted to account for the historical basis differentials for
each month during the preceding 12-month period calculated by comparing realized
crude oil and natural gas prices to Cushing, Oklahoma and Henry Hub NYMEX prices
for each month during such period and (f) to the extent that Swap Agreements are
in place the cash-flows derived from the pricing assumptions set forth in clause
(b) above shall be, (i) in the case of volumes subject to a swap or other fixed
priced hedge, at the applicable fixed price and (ii) in the case of volumes
subject to a floor or ceiling hedge (including a collar), at the price set out
in the preceding clause (b)(i), but not to exceed such ceiling or to be less
than such floor.

          “Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement , and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the grant of Liens
by the Borrower on Mortgaged Properties and other Properties pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor’s grant of the security interests
and provision of collateral under the Security Instruments, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments.

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Alternate Base Rate or the Adjusted
LIBO Rate.

          Section 1.03     Types of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

          Section 1.04     Terms Generally; Rules of Construction. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” as used in this Agreement shall be deemed
to be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular

22

--------------------------------------------------------------------------------



provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

          Section 1.05     Accounting Terms and Determinations; GAAP. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to the Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

ARTICLE II
The Credits

          Section 2.01     Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) the total Revolving Credit Exposures exceeding the total Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow the Loans.

          Section 2.02     Loans and Borrowings.

 

 

 

                         (a)          Borrowings; Several Obligations. Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

 

 

                         (b)          Types of Loans. Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

23

--------------------------------------------------------------------------------




 

 

 

                         (c)          Minimum Amounts; Limitation on Number of
Borrowings. At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $100,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Termination Date.

 

 

 

                         (d)          Notes. The Loans made by each Lender shall
be evidenced by a single promissory note of the Borrower upon request by such
Lender in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, (ii) any Lender that becomes a party hereto pursuant to an Assignment
and Assumption, as of the effective date of the Assignment and Assumption, or
(iii) any Lender that becomes a party hereto in connection with an increase in
the Aggregate Maximum Credit Amounts pursuant to Section 2.06(c), as of the
effective date of such increase, payable to such Lender or its registered
assigns in a principal amount equal to its Maximum Credit Amount as in effect on
such date, and otherwise duly completed. In the event that any Lender’s Maximum
Credit Amount increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04 or otherwise), the Borrower shall deliver or cause
to be delivered on the effective date of such increase or decrease, a new Note
payable to such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly completed.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note. Failure to
make any such notation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans. Upon surrender of any Note at the
principal office of Administrative Agent for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder or its attorney duly authorized in writing and accompanied by
the address for notices of each transferee of such Note or part thereof), and an
assignment agreement in form and substance acceptable to Administrative Agent
whereby the assignee holder agrees to be bound by the terms hereof that are
applicable to holders, shall execute and deliver, at Borrower’s expense, a new
Note in exchange therefor.

          Section 2.03     Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., Houston time, one (1)
Business Day before the date of the proposed Borrowing; provided that no

24

--------------------------------------------------------------------------------



such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
and provided further that for purposes of this Section 2.03 “Business Day” shall
not include the Australian bank holidays listed on Schedule 2.03. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

 

 

                              (i)          the aggregate amount of the requested
Borrowing;

 

 

 

                              (ii)         the date of such Borrowing, which
shall be a Business Day;

 

 

 

                              (iii)        whether such Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing;

 

 

 

                              (iv)         in the case of a Eurodollar
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period” and which
shall not extend beyond the Termination Date;

 

 

 

                              (v)          the amount of the then effective
Borrowing Base, (or Aggregate Maximum Credit Amounts, if such amount is less
than the then effective Borrowing Base), the current total Revolving Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Borrowing); and

 

 

 

                              (vi)         the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that no Borrowing Base Deficiency
exists and that the amount of the requested Borrowing shall not cause the total
Revolving Credit Exposures to exceed the total Commitments (i.e., the lesser of
the Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

          Section 2.04     Interest Elections; Conversions.

 

 

 

                         (a)          Conversion and Continuance. Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.

25

--------------------------------------------------------------------------------




 

 

 

Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing; provided
that, each such portion of the affected Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $100,000.

 

 

 

                    (b)          Interest Election Requests; Conversion
Requests. To make an election or conversion, as the case may be, pursuant to
this Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

 

 

 

                    (c)          Information in Interest Election Requests. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:


 

 

 

                         (i)          the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

 

 

                         (ii)          the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

 

 

                         (iii)         whether the resulting Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing; and

 

 

 

                         (iv)          if the resulting Borrowing is a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period” and which shall not extend beyond the Termination
Date.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

 

 

                    (d)          Notice to Lenders by the Administrative Agent.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise

26

--------------------------------------------------------------------------------




 

 

 

each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

 

 

                    (e)          Effect of Failure to Deliver Timely Interest
Election Request and Events of Default on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing: (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

          Section 2.05     Funding of Borrowings.

 

 

 

                    (a)          Funding by Lenders. Each Lender shall make each
Loan to be made by it hereunder on the funding date in the Borrowing Request by
wire transfer of immediately available funds by 12:00 noon, Houston time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

 

 

 

                    (b)          Presumption of Funding by the Lenders. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

27

--------------------------------------------------------------------------------



          Section 2.06     Termination, Reduction and Increase of Aggregate
Maximum Credit Amounts.

 

 

 

                         (a)          Scheduled Termination of Commitments.
Unless previously terminated, the Commitments shall terminate on the Termination
Date. If at any time the Aggregate Maximum Credit Amounts are terminated or
reduced to zero by the Borrower, or the Borrowing Base is reduced to zero by the
Lenders, then the Commitments shall terminate on the effective date of such
termination or reduction.

 

 

 

                          (b)          Optional Termination and Reduction of
Aggregate Maximum Credit Amounts.


 

 

 

                              (i)          The Borrower may at any time
terminate, or from time to time reduce, the Aggregate Maximum Credit Amounts;
provided that (A) each reduction of the Aggregate Maximum Credit Amounts shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (B) the Borrower shall not terminate or reduce the Aggregate
Maximum Credit Amounts if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(a), the total Revolving Credit
Exposures would exceed the total Commitments.

 

 

 

                              (ii)          The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction of the
Aggregate Maximum Credit Amounts shall be permanent and may not be reinstated,
except pursuant to Section 2.06(c). Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.


 

 

 

                          (c)          Optional Increase in Aggregate Maximum
Credit Amounts.


 

 

 

                                        (i)           Subject to the conditions
set forth in Section 2.06(c)(ii), the Borrower may increase the Aggregate
Maximum Credit Amounts then in effect by increasing the Maximum Credit Amount of
a Lender or by causing a Person that at such time is not a Lender to become a
Lender (an “Additional Lender”).

 

 

 

                                        (ii)          Any increase in the
Aggregate Maximum Credit Amounts shall be subject to the following additional
conditions:


 

 

 

                                                       (A)          such
increase shall not be less than $20,000,000 and shall not be more than the
Administrative Agent’s Maximum Credit Amount, unless the Administrative Agent
otherwise consents; provided, no such increase shall be permitted without the
consent of the Administrative Agent if after giving effect thereto the Aggregate
Maximum Credit Amounts would exceed $75,000,000, and provided, further,

28

--------------------------------------------------------------------------------




 

 

 

no such increase shall be permitted if after giving effect thereto the Aggregate
Maximum Credit Amounts would exceed $500,000,000;

 

 

 

                                                       (B)          no Default
shall have occurred and be continuing at the effective date of such increase;

 

 

 

                                                       (C)          on the
effective date of such increase, no Eurodollar Borrowings shall be outstanding
or if any Eurodollar Borrowings are outstanding, then the effective date of such
increase shall be the last day of the Interest Period in respect of such
Eurodollar Borrowings unless the Borrower pays compensation required by Seciton
5.02;

 

 

 

                                                       (D)          no Lender’s
Maximum Credit Amount may be increased without the consent of such Lender, which
consent may be withheld in such Lender’s sole discretion;

 

 

 

                                                       (E)          if the
Borrower elects to increase the Aggregate Maximum Credit Amounts by increasing
the Maximum Credit Amount of a Lender, the Borrower and such Lender shall
execute and deliver to the Administrative Agent a certificate substantially in
the form of Exhibit J-1 (a “Maximum Credit Amount Increase Certificate”),
together with a processing and recordation fee of $3,500, and the Borrower shall
deliver, if requested by such Lender, a new Note payable to the order of such
Lender in a principal amount equal to its Maximum Credit Amount after giving
effect to such increase, and otherwise duly completed;

 

 

 

                                                       (F)          If the
Borrower elects to increase the Aggregate Maximum Credit Amounts by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit J-2 (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500, and the Borrower shall deliver, if requested by
such Lender, a Note payable to the order of such Additional Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed; and

 

 

 

                                                       (G)          Borrower
shall have satisfied the title requirements outlined on Schedule 8.19(b).


 

 

 

                                       (iii)          Subject to acceptance and
recording thereof pursuant to Section 2.06(c)(iv), from and after the effective
date specified in the Maximum Credit Amount Increase Certificate or the
Additional Lender Certificate (or if any Eurodollar Borrowings are outstanding,
then the last day of the Interest Period in respect of such Eurodollar
Borrowings, unless the Borrower has paid compensation required by Section 5.02):
(A) the amount of the Aggregate Maximum Credit Amounts shall be increased as set
forth therein, and (B) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and the other
Loan Documents and have the rights and obligations of a Lender under this
Agreement and the other Loan Documents. In addition, the Lender or the
Additional Lender, as applicable, shall

29

--------------------------------------------------------------------------------




 

 

 

purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Loans (and participation
interests) after giving effect to the increase in the Aggregate Maximum Credit
Amounts.

 

 

 

                                        (iv)          Upon its receipt of a duly
completed Maximum Credit Amount Increase Certificate or an Additional Lender
Certificate, executed by the Borrower and the Lender or the Borrower and the
Additional Lender party thereto, as applicable, the processing and recording fee
referred to in Section 2.06(c)(ii), the Administrative Questionnaire referred to
in Section 2.06(c)(ii), if applicable, and the written consent of the
Administrative Agent to such increase required by Section 2.06(c)(i), the
Administrative Agent shall accept such Maximum Credit Amount Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to 12.04(b)(iv). No increase in the Aggregate
Maximum Credit Amounts shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 2.06(c)(iv).

          Section 2.07     Borrowing Base.

 

 

 

                         (a)          Initial Borrowing Base. For the period
from and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be $150,000,000. Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12.

 

 

 

                         (b)          Scheduled and Interim Redeterminations.
The Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Issuing Bank and the Lenders on May 1st and November 1st of each
year, commencing November 1, 2011. In addition, one time between Scheduled
Redeterminations (i) the Borrower may, by notifying the Administrative Agent
thereof, (ii) the Administrative Agent may, by notifying the Borrower thereof
and (iii) the Required Lenders may, by directing the Administrative Agent to
notify the Borrower thereof, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07.

 

 

 

                         (c)          Scheduled and Interim Redetermination
Procedure.


 

 

 

                              (i)            Each Scheduled Redetermination and
each Interim Redetermination shall be effectuated as follows: Upon receipt by
the Administrative Agent of (A) the Reserve Report and the certificate required
to be delivered by the Borrower to the Administrative Agent, (1) in the case of
a Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and (2) in the

30

--------------------------------------------------------------------------------




 

 

 

case of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B)
such other reports, data and supplemental information, including, without
limitation, the information provided pursuant to Section 8.12(c), as may, from
time to time, be reasonably requested by the Required Lenders (the Reserve
Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in its
sole discretion, propose a new Borrowing Base (the “Proposed Borrowing Base”)
based upon such information and such other information (including, without
limitation, the status of title information with respect to the Oil and Gas
Properties as described in the Engineering Reports and the existence of any
other Debt, the internal credit evaluation and other financial information) as
the Administrative Agent deems appropriate in its sole discretion.

 

 

 

                              (ii)          The Administrative Agent shall
notify the Borrower and the Lenders of the Proposed Borrowing Base (the
“Proposed Borrowing Base Notice”):


 

 

 

                                   (A)          in the case of a Scheduled
Redetermination (1) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) and other information requested by the Administrative
Agent in a timely and complete manner, then on or before April 15th and October
15th of such year following the date of delivery or (2) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then promptly after the Administrative Agent has received complete
Engineering Reports from the Borrower and has had a reasonable opportunity to
determine the Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

 

 

                                   (B)          in the case of an Interim
Redetermination, promptly, and in any event, within thirty (30) days after the
Administrative Agent has received the required Engineering Reports.


 

 

 

                              (iii)          Any Proposed Borrowing Base that
would increase the Borrowing Base then in effect must be approved by all of the
Lenders in their sole discretion as provided in this Section 2.07(c)(iii); and
any Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect must be approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be a rejection of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would

31

--------------------------------------------------------------------------------




 

 

 

increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved, as aforesaid, then the Proposed Borrowing Base
shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d). If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved, as aforesaid,
then the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to all of the Lenders in their reasonable
discretion or the Required Lenders, as applicable, and, so long as such amount
does not increase the Borrowing Base then in effect, such amount shall become
the new Borrowing Base, effective on the date specified in Section 2.07(d).

 

 

 

                              (iv)        In connection with any Scheduled
Redetermination or Interim Redetermination, the Administrative Agent and the
Majority Lenders may propose a new definition for “Applicable Margin.” If the
Borrower agrees to such new definition, such definition shall be in effect until
the next Redetermination Date; provided that no decrease in the Applicable
Margin for Loans made by any Lender shall apply to such Lender without its
consent.


 

 

 

                         (d)          Effectiveness of a Redetermined Borrowing
Base. After a redetermined Borrowing Base is approved or is deemed to have been
approved by all of the Lenders or Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), or adjusted pursuant to Section 2.07(e), Section 8.13(c)
or Section 9.12(d), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined or adjusted Borrowing Base (the “New
Borrowing Base Notice”), and such amount shall become the new Borrowing Base,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders:


 

 

 

                              (i)          in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the May 1st or
November 1st, as applicable, following such notice, or (B) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on the Business Day next succeeding delivery of such notice; and

 

 

 

                              (ii)         in the case of an Interim
Redetermination, on the Business Day next succeeding delivery of such notice.


 

 

 

                         (e)          In addition to the Borrowing Base
redeterminations provided for otherwise herein, if the Borrower or any
Subsidiary novates, assigns, unwinds, terminates, or amends any BB Hedge, then
the Borrowing Base shall automatically reduce by an amount equal to the negative
Net Hedge Value, if any, resulting from such event. Such mandatory reduction of
the Borrowing Base shall be effective as of the date the Administrative Agent
notifies the Borrower of the negative Net Hedge Value resulting from such event.

32

--------------------------------------------------------------------------------



Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c) or
Section 9.12, whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

          Section 2.08     Letters of Credit.

 

 

 

                         (a)          General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of dollar
denominated Letters of Credit for its own account or for the account of any of
its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

 

 

                         (b)          Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than seven (7)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice:


 

 

 

                              (i)          requesting the issuance of a Letter
of Credit or identifying the Letter of Credit to be amended, renewed or
extended;

 

 

 

                              (ii)         specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

 

 

                              (iii)        specifying the date on which such
Letter of Credit is to expire (which shall comply with Section 2.08(c));

 

 

 

                              (iv)         specifying the amount of such Letter
of Credit;

 

 

 

                              (v)          specifying the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit; and

 

 

 

                              (vi)         specifying the amount of the then
effective Borrowing Base and whether a Borrowing Base Deficiency exists at such
time, the current total Revolving Credit Exposures (without regard to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the

33

--------------------------------------------------------------------------------




 

 

 

requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

Subject to the terms and conditions contained herein, the Issuing Bank shall
then issue the requested Letter of Credit on the Borrower’s behalf.

 

 

 

                         (c)          Expiration Date. Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Termination Date.

 

 

 

                         (d)          Participations. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

 

 

                         (e)          Reimbursement. If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Administrative Agent (for itself or any of its Affiliates) such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Houston time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower

34

--------------------------------------------------------------------------------




 

 

 

prior to such time on such date, then not later than 11:00 a.m., Houston time,
on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 9:00 a.m., Houston time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that any such LC Disbursement shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does
hereby request under such circumstances, that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that any Lenders that have made payments pursuant
to this Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

 

 

                         (f)          Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.08(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in

35

--------------------------------------------------------------------------------




 

 

 

 

interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank or the Administrative Agent. In furtherance of
the foregoing and without limiting the generality thereof, the Borrower agrees
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 

 

 

                         (g)          Disbursement Procedures. The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone,
facsimile or email of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

 

 

 

                         (h)          Interim Interest. If the Issuing Bank
shall make any LC Disbursement, then, until the Borrower shall have reimbursed
the Issuing Bank for such LC Disbursement (either with its own funds or a
Borrowing under Section 2.08(e)), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans. Interest accrued pursuant to this
Section 2.08(g) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

 

 

 

                         (i)          Cash Collateralization.

 

 

 

 

 

                            (i)          If (a) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding that the Borrower Cash Collateralize the
outstanding LC Exposure pursuant to this Section 2.08(i), (b) the Borrower is
required to Cash Collateralize the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), or (c) the Borrower
is required to Cash Collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 4.03(c)(iii)(B), then the Borrower shall Cash Collateralize such LC
Exposure or the excess attributable to such LC Exposure, as the case may be, as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to Cash Collateralize pursuant to this Section 2.08(i) shall become
effective immediately, and immediately due and payable, without demand or other
notice of any kind, upon the occurrence of any Event of Default described in
Section 10.01(h) or Section 10.01(i).

36

--------------------------------------------------------------------------------




 

 

 

                            (ii)          The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on each account (a “Collateral Account”) in which the Borrower has Cash
Collateralized any obligation hereunder and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such Collateral Account, all deposits or wire transfers made thereto, any and
all investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor (collectively, the “Cash Collateral”).

 

 

 

                            (iii)          The Borrower’s obligation to Cash
Collateralize pursuant to this Section 2.08(i) shall be absolute and
unconditional, without regard to whether any beneficiary of any Letter of Credit
has attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the Borrower or any Subsidiary may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever.

 

 

 

                            (iv)          Each Collateral Account and all Cash
Collateral shall secure the payment and performance of the Borrower’s and the
Guarantors’ obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each Collateral Account and the Cash
Collateral. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and reasonable sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in each Collateral Account. Moneys in such account shall be applied
by the Administrative Agent to reimburse the Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to Cash Collateralize hereunder as a result of the occurrence of an
Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c) or Cash Collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

37

--------------------------------------------------------------------------------




 

 

 

                         (j)          Confirmation. Upon written request of the
Borrower, the Issuing Bank shall provide the Borrower, at the sole cost and
expense of the Borrower, with a confirmation of the existence of an outstanding
Letter of Credit.

          Section 2.09     Loans and Borrowings Under Existing Credit Agreement.
In connection with the amendment and restatement of the Existing Credit
Agreement:

 

 

 

                         (a)          each “ABR Borrowing” outstanding under the
Existing Credit Agreement shall be extended and renewed so as to continue as a
new ABR Borrowing under this Agreement;

 

 

 

                         (b)          each “Eurodollar Borrowing” outstanding
under the Existing Credit Agreement shall be deemed repaid on the Effective Date
and funded as a new Eurodollar Borrowing under this Agreement; and

 

 

 

                         (c)          the Existing Credit Agreement and the
commitments thereunder shall be superseded by this Agreement and such
commitments shall terminate.

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

          Section 3.01     Repayment of Loans. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan in full in cash on the
Termination Date. All payments by the Borrower of principal, interest, fees and
other obligations shall be made in dollars in immediately available funds, and
shall be absolute and unconditional, without defense, rescission, recoupment,
setoff or counterclaim, free of any restriction or condition.

          Section 3.02     Interest.

 

 

 

                         (a)          ABR Loans. The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

 

 

                         (b)          Eurodollar Loans. The Loans comprising
each Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

 

 

                         (c)          Post Default Rate. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency under
Section 3.04(c), then all Loans outstanding, in the case of an Event of Default,
and such overdue amount, in the case of a failure to pay amounts when due, shall
bear interest, after as well as before judgment, at the lesser of (i) the
Highest Lawful Rate or (ii) the Post Default Rate.

38

--------------------------------------------------------------------------------




 

 

 

                         (d)          Interest Payment Dates. Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

 

 

                         (e)          Interest Rate Computations. All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or the LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error, and be
binding upon the parties hereto.

          Section 3.03     Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

 

 

                         (a)          the Administrative Agent determines (which
determination shall be conclusive absent manifest error) (i) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period or (ii) deposits (whether in dollars or an
alternative currency) are not being offered to Lenders in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Borrowing; or

 

 

 

                         (b)          the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by all Lenders, sufficient to cover each Lender’s cost of
funds.

          Section 3.04     Prepayments.

 

 

 

                         (a)          Optional Prepayments. Subject to any break
funding costs payable pursuant to Section 5.02 and prior notice in accordance
with Section 3.04(b), the

39

--------------------------------------------------------------------------------




 

 

 

Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, in minimum increments of $100,000 or if less than
$100,000, the remaining balance of the Loans.

 

 

 

                         (b)          Notice and Terms of Optional Prepayment.
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., Houston time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

 

 

                         (c)          Mandatory Prepayments.


 

 

 

                              (i)          If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), the total Revolving Credit Exposures exceeds the total
Commitments, then the Borrower shall prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and if any excess remains after prepaying all of the Borrowings as a result of
an LC Exposure, Cash Collateralize such excess as provided in Section 2.08(i).

 

 

 

                              (ii)         Upon any redetermination of or
adjustment to the amount of the Borrowing Base in accordance with Section 2.07
or Section 8.13(c), if the total Revolving Credit Exposures exceeds the
redetermined or adjusted Borrowing Base, then the Borrower shall either:


 

 

 

                                  (A)          prepay the Borrowings in an
aggregate principal amount equal to such excess and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralized such excess as provided in Section 2.08(i); or

 

 

 

                                  (B)          pledge additional collateral not
included in the most recent Reserve Report to the Administrative Agent having a
fair market value equal to at least the amount of the deficiency or otherwise
satisfactory to the Administrative Agent such that the total Revolving Credit
Exposures are less than or equal to the Borrowing Base as redetermined or
adjusted; or

40

--------------------------------------------------------------------------------




 

 

 

                                  (C)          prepay the Borrowings in an
aggregate principal amount equal to such excess (and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralize such excess as provided in Section 2.08(i)) in not more than six
(6) equal monthly installments plus accrued interest thereon.

 

 

 

The Borrower shall be obligated to make such prepayment and/or Cash
Collateralize such excess pursuant to clause (A), pledge of collateral pursuant
to clause (B) or first monthly prepayment pursuant to clause (C) within thirty
(30) days following its receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.


 

 

 

                              (iii)          Upon any adjustments to the
Borrowing Base pursuant to Section 9.12, if the total Revolving Credit Exposures
exceeds the Borrowing Base as adjusted, then the Borrower shall (a) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (b) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, Cash Collateralize such excess as provided in Section 2.08(i). The
Borrower shall be obligated to make such prepayment and/or Cash Collateralize
such excess on the date it or any Subsidiary receives proceeds as a result of
such disposition; provided that all payments required to be made pursuant to
this Section 3.04(c)(iii) must be made on or prior to the Termination Date.

 

 

 

                              (iv)          If a Borrowing Base Deficiency
exists, or during an Event of Default, the Borrower shall prepay the Borrowings
with all net cash proceeds received from sales and other dispositions of
Properties.

 

 

 

                              (v)            Each prepayment of Borrowings
pursuant to this Section 3.04(c) shall be applied, first, ratably to any ABR
Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

 

 

 

                              (vi)          Each prepayment of Borrowings shall
be applied ratably to the Loans of each Lender included in the prepaid
Borrowings. Prepayment pursuant to this Section 3.04(c) shall be accompanied by
accrued interest to the extent required by Section 3.02.


 

 

 

                         (d)          No Premium or Penalty. Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

41

--------------------------------------------------------------------------------



          Section 3.05     Fees.

 

 

 

                         (a)          Commitment Fees. The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Commitment Fee Rate on the average daily unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

 

 

                         (b)          Letter of Credit Fees. The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender, a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank, a fronting fee, which shall accrue at the rate of
0.325% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, provided that in no event shall such fee be less than $500
during any quarter and (iii) to the Issuing Bank for its own account, the
standard fees charged to it by the Issuing Bank with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable
pursuant to this Section 3.05(b) shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

 

 

                         (c)          Administrative Agent Fees. The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent as outlined in the Fee Letter.

42

--------------------------------------------------------------------------------



ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

 

 

Section 4.01     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

 

 

                         (a)          Payments by the Borrower. The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
11:00 a.m., Houston time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim. Fees, once
paid, shall be fully earned and shall not be refundable under any circumstances.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the account of the Administrative
Agent most recently designated by it for such purpose, except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

 

 

                         (b)          Application of Insufficient Payments. If
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

 

 

                         (c)          Sharing of Payments by Lenders. If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such

43

--------------------------------------------------------------------------------




 

 

 

participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

           Section 4.02     Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

 

 

Section 4.03     Deductions by the Administrative Agent; Defaulting Lender.

 

 

 

                         (a)          If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(b), Section 2.08(c),
Section 2.08(e) or Section 4.02, then the Administrative Agent may, in its sole
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid in cash.

 

 

 

                         (b)          Payments to Defaulting Lenders. If a
Defaulting Lender (or a Lender who would be a Defaulting Lender but for the
expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.03(c) and all amounts due
and owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Indebtedness. Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders

44

--------------------------------------------------------------------------------




 

 

 

shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 4.03(b), all principal will
be paid ratably as provided in Section 10.02(c).

 

 

 

                              (c)          Defaulting Lenders. Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:


 

 

 

 

 

                                  (i)            fees otherwise payable pursuant
to Section 3.05(a) shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender.

 

 

 

 

 

                                  (ii)          the Commitment and Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders, the Majority Lenders or the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 12.02), provided that any waiver, amendment or modification
(A) that would increase the Commitment or the Maximum Credit Amount of such
Defaulting Lender or (B) requiring the consent of all Lenders or each adversely
affected Lender which affects such Defaulting Lender differently than all other
Lenders or all other adversely affected Lenders, as the case may be, shall
require the consent of such Defaulting Lender; and provided further that any
redetermination or affirmation of the Borrowing Base shall occur without the
participation of a Defaulting Lender, but the Commitment (i.e. the Applicable
Percentage of the Borrowing Base of a Defaulting Lender) may not be increased
without the consent of such Defaulting Lender.

 

 

 

 

 

                                  (iii)          if any LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:


 

 

 

 

 

 

 

 

                             (A)          all or any part of such LC Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (1) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all Non-Defaulting Lenders’
Commitments, (2) the conditions set forth in Section 6.02 are satisfied at such
time, and (3) the sum of each Non-Defaulting Lender’s Revolving Credit Exposure
plus its reallocated share of such Defaulting Lender’s LC Exposure does not
exceed such Non-Defaulting Lender’s Commitment; provided, that no such
reallocation will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank or any Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

45

--------------------------------------------------------------------------------




 

 

 

 

 

 

                    (B)          if the reallocation described in
Section 4.03(c)(iii)(A) cannot, or can only partially, be effected, then the
Borrower shall within one Business Day following notice by the Administrative
Agent Cash Collateralize such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to Section 4.03(c)(iii)(A)) for so
long as such LC Exposure is outstanding;

 

 

 

 

 

                    (C)          if the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B)),
then the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is Cash
Collateralized;

 

 

 

 

 

                    (D)          if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to Section 4.03(c)(iii)(A), then the fees
payable to the Lenders pursuant to Section 3.05(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

 

 

 

 

 

                    (E)          if any Defaulting Lender’s LC Exposure is
neither Cash Collateralized nor reallocated pursuant to Section 4.03(c)(iii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all letter of credit fees payable under Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is Cash Collateralized and/or reallocated.


 

 

 

                    (d)          In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage; provided, that no
adjustments will be made retroactively with respect to fees accrued while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.

          Section 4.04     Disposition of Proceeds. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until

46

--------------------------------------------------------------------------------



an Event of Default has occurred and is continuing, (a) the Administrative Agent
and the Lenders agree that they will neither notify the purchaser or purchasers
of such production nor take any other action to cause such proceeds to be
remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Borrower and its Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Subsidiaries.

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

          Section 5.01     Increased Costs.

 

 

 

                          (a)          Eurodollar Changes in Law. If any Change
in Law shall:


 

 

 

 

 

 

                    (i)          impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

 

 

 

 

 

                    (ii)          impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

 

 

                          (b)          Capital Requirements. If any Lender or
the Issuing Bank determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

 

 

                          (c)          Certificates. A certificate of a Lender
or the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be

47

--------------------------------------------------------------------------------




 

 

 

delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

 

 

                         (d)          Effect of Failure or Delay in Requesting
Compensation. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

          Section 5.02     Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), minus (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

          Section 5.03     Taxes.

 

 

 

                         (a)          Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or any
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be

48

--------------------------------------------------------------------------------




 

 

 

increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent, each Lender or the Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

 

 

                         (b)          Payment of Other Taxes by the Borrower.
The Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

 

 

                         (c)          Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

 

 

 

                         (d)          Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent for the full amount of
any Excluded Taxes attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Documents and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this paragraph (d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Excluded Taxes so payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so payable absent manifest
error.

 

 

 

                         (e)          Evidence of Payments. As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

 

 

                         (f)          Foreign Lenders. Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement or
any other Loan Document shall deliver to the

49

--------------------------------------------------------------------------------




 

 

 

Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

 

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


 

 

 

 

 

                         (i)           duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

 

 

 

 

                         (ii)           duly completed copies of Internal
Revenue Service Form W-8ECI,

 

 

 

 

 

                         (iii)          in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

 

 

 

 

                         (iv)          any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.


 

 

 

                    (g)          Notwithstanding anything to the contrary
herein, a Foreign Lender shall not be required to provide any form or statement
pursuant to this section that such Foreign Lender is not legally able to
deliver. Borrower shall not be required to pay any additional amount to any
Foreign Lender to the extent that withholding or deduction from payments is the
result of such Lender failing to provide such forms, certificates or other
evidence (collectively, “Exemption Forms”) required by Section 5.03(f) above,
establishing that such Foreign Lender is exempt from United States federal
withholding tax, or to notify Borrower of its inability to provide such
Exemption Forms as the case

50

--------------------------------------------------------------------------------




 

 

 

may be, provided that if such Foreign Lender shall have satisfied the
requirements to provide such Exemption Forms on the Effective Date or upon such
Foreign Lender becoming a Lender hereunder, nothing in this last sentence of
this Section 5.03(g) shall relieve Borrower of its obligation to pay any
additional amounts pursuant to this Section 5.03(g) in the event that, as a
result of a change in law, treaty, governmental rule, regulation or order (or
the interpretation, administration or application thereof), at a subsequent date
such Exemption Forms were no longer applicable to such Lender or such Lender was
no longer properly entitled to complete or deliver such Exemption Forms.

 

 

 

                    (h)          Effect of Tax Refund. If a Lender determines,
in its sole discretion, that it has received a benefit in the nature of a
refund, deduction or credit (including a refund in the form of a deduction from
or credit against taxes that are otherwise payable by such Lender) of any Taxes
or Other Taxes with respect to which the Borrower has made a payment under this
Section 5.03, such Lender will notify the Borrower and agrees to reimburse the
Borrower to the extent of the benefit of such refund, deduction or credit,
including any interest paid by the relevant Governmental Authority, promptly
after such Lender reasonably determines that such refund, deduction or credit
has become final; provided, that the Borrower, upon request of the Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender in the event that such Lender is required to repay such refund to
such Governmental Authority. Nothing contained in this Section 5.03(h) shall
require any Lender to make available its tax returns (or any other information
relating to its taxes which it deems to be confidential) or to attempt to obtain
any such refund, deduction or credit (including any interest paid by the
relevant Governmental Authority and received by such Lender), which attempt
would be inconsistent with any reporting position otherwise taken by any Lender
on its applicable tax returns.

 

 

 

                    (i)          FATCA. If a payment made to a Lender under this
Agreement would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower or the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from any such
payments. For purposes of this Section 5.03(i), FATCA shall include any
regulations or official interpretations of FATCA.

          Section 5.04     Mitigation Obligations; Replacement of Lenders

 

 

 

                         (a)          Designation of Different Lending Office.
If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional

51

--------------------------------------------------------------------------------




 

 

 

amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

 

 

                    (b)          If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.04(a), or if
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.04), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that:


 

 

 

 

 

                         (i)           the Borrower shall have paid to the
Administrative Agent the assignment fee (if any);

 

 

 

 

 

                         (ii)          such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.02) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

 

 

 

 

                         (iii)          in the case of any such assignment
resulting from a claim for compensation under Section 5.01or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

 

 

 

 

                         (iv)          such assignment does not conflict with
applicable law.

          Section 5.05     Illegality. Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and

52

--------------------------------------------------------------------------------



maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI
Conditions Precedent

          Section 6.01     Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

 

 

                         (a)          The Administrative Agent and the Lenders
shall have received all commitment, facility and agency fees, including those
set forth in the Fee Letter, and all other fees and amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder (including, without limitation, the fees and expenses of
Vinson & Elkins LLP, counsel to the Administrative Agent).

 

 

 

                         (b)          The Administrative Agent shall have
received a certificate of the Responsible Officer of each Credit Party setting
forth (i) resolutions of its board of directors with respect to the
authorization of such Credit Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Credit Party (A) who are authorized to sign
the Loan Documents to which such Credit Party is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of such Credit Party, certified as being true
and complete. The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
any Credit Party to the contrary.

 

 

 

                         (c)          The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of each Credit Party.

 

 

 

                         (d)          The Administrative Agent shall have
received a compliance certificate which shall be substantially in the form of
Exhibit D, duly and properly executed by a Responsible Officer of the Borrower
and dated as of the Effective Date.

 

 

 

                         (e)          The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

53

--------------------------------------------------------------------------------




 

 

 

                         (f)          The Administrative Agent shall have
received duly executed Notes (if requested by any Lender) payable to each such
Lender in a principal amount equal to its Maximum Credit Amount dated as of the
date hereof.

 

 

 

                         (g)          The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments,
including the Guaranty Agreement, and the other Security Instruments described
on Exhibit E (other than those listed on Schedule 8.19). In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 85% of the Total Reserve Value of the Oil
and Gas Properties evaluated in the Initial Reserve Report and all other Oil and
Gas Properties identified and requested by the Administrative Agent, including,
without limitation additional Oil and Gas Properties acquired or leased prior to
May 31, 2011.

 

 

 

                         (h)          The Administrative Agent shall be
reasonably satisfied with the environmental condition of the Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

 

 

                         (i)          The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
the Borrower has received all consents and approvals required by Section 7.03.

 

 

 

                         (j)          The Administrative Agent shall have
received the financial statements referred to in Section 7.04(a) and the Initial
Reserve Report accompanied by a certificate covering the matters described in
Section 8.12(c).

 

 

 

                         (k)          The Administrative Agent shall have
received appropriate UCC search certificates reflecting no prior Liens
encumbering the Properties of the Borrower and the Subsidiaries for each of the
following jurisdictions: Minnesota, Montana and North Dakota and any other
jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.

 

 

 

                         (l)          The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request.

          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 1:00 p.m., Houston time, on August 10,
2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

54

--------------------------------------------------------------------------------



          Section 6.02     Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (including the initial funding),
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

 

 

 

                         (a)          At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

 

 

                         (b)          At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no event, development or circumstance
has occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

 

 

                         (c)          The representations and warranties of the
Credit Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

 

 

 

                         (d)          The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable would
not conflict with, or cause any Lender or the Issuing Bank to violate or exceed,
any applicable Governmental Requirement, and no Change in Law shall have
occurred that enjoins, prohibits or restrains the making or repayment of any
Loan, the issuance, amendment, renewal, extension or repayment of any Letter of
Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

 

 

                         (e)          No litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.

 

 

 

                         (f)          The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

          Each request for a Borrowing and each request for the issuance,
amendment, renewal or extension of any Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in Section 6.02(a) through (f), except that the
Borrower’s representation and warranty with respect to Section 6.02(d) shall be
deemed to be to its knowledge.

55

--------------------------------------------------------------------------------



          Section 6.03     Additional Conditions to Credit Events. In addition
to the conditions precedent set forth in Section 6.02, so long as any Lender is
a Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the LC Exposure will
be 100% covered by the Commitments of the Non-Defaulting Lenders and/or the
Borrower will Cash Collateralize the LC Exposure in accordance with Section
4.03(c)(iii), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders in accordance
with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).

ARTICLE VII
Representations and Warranties

          The Borrower represents and warrants to the Lenders that:

          Section 7.01     Organization; Powers. Each Credit Party is an
Eligible Obligor, is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

          Section 7.02     Authority; Enforceability. The Transactions are
within each Credit Party’s corporate, limited partnership or limited liability
powers and have been duly authorized by all necessary corporate, limited
partnership, limited liability company and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which the Credit Parties are a party has been duly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each such Credit Party, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

          Section 7.03     Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
the Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement, (ii) those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents and (iii) the
filing by the Borrower of a current report on Form 8-K with the SEC disclosing
this Agreement and the Transactions, (b) will not violate any

56

--------------------------------------------------------------------------------



applicable law or regulation or any Organizational Document of any Credit Party
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Credit Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Credit Party and (d) will not result in the
creation or imposition of any Lien on any Property of any Credit Party (other
than the Liens created by the Loan Documents).

          Section 7.04     Financial Condition; No Material Adverse Change.

 

 

 

                         (a)          The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2010, reported on by Mantyla McReynolds LLC, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2011, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.

 

 

 

                         (b)          Since December 31, 2010, (i) there has
been no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and (ii) the business of the Borrower
and its Subsidiaries has been conducted only in the ordinary course consistent
with past business practices.

 

 

 

                         (c)          Neither the Borrower nor any Subsidiary
has on the date hereof any material Debt (including Disqualified Capital Stock)
or any contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements described in Section 7.04(a) or in the most recent financial
statements delivered pursuant to Section 8.01(a) or (b).

          Section 7.05     Litigation.

 

 

 

                         (a)          Except as set forth on Schedule 7.05 on
the Effective Date or as otherwise disclosed in writing to the Administrative
Agent and the Lenders after the Effective Date (which shall supplement Schedule
7.05), there are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.

 

 

 

                         (b)          Since the date of this Agreement, there
has been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

57

--------------------------------------------------------------------------------



          Section 7.06     Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on any Credit Party:

 

 

 

                         (a)          The Credit Parties and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws.

 

 

 

                         (b)          The Credit Parties have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of the Credit Parties have received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied.

 

 

 

                         (c)          There are no claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to Borrower’s knowledge, threatened
against the Credit Parties or any of their respective Properties or as a result
of any operations at such Properties.

 

 

 

                         (d)          None of the Properties of the Credit
Parties contain or have contained any: (i) underground storage tanks; (ii)
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to RCRA or any comparable state law; or (v)
sites on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law.

 

 

 

                         (e)          There has been no Release or, to any
Credit Party’s knowledge, threatened Release, of Hazardous Materials at, on,
under or from any Credit Party’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of any Credit Party, none of such Properties are adversely affected by
any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property.

 

 

 

                         (f)          No Credit Party has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite any Credit Party’s
Properties and, to any Credit Party’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

 

 

 

                         (g)          There has been no exposure of any Person
or Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of

58

--------------------------------------------------------------------------------




 

 

 

any of the Credit Parties’ Properties that could reasonably be expected to form
the basis for a claim for damages or compensation.

 

 

 

                         (h)          The Credit Parties have provided to the
Lenders complete and correct copies of all environmental site assessment
reports, investigations, studies, analyses, and correspondence on environmental
matters (including matters relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any of the Credit Parties’
possession or control and relating to their respective Properties or operations
thereon.

          Section 7.07     Compliance with the Laws and Agreements; No Defaults.

 

 

 

                         (a)          Each of the Credit Parties is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
authorizations granted by Governmental Authorities necessary for the ownership
of its Property and the conduct of its business, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

 

 

                         (b)          No Credit Party is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require a Credit Party to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which any Credit Party or any of their
Properties is bound.

 

 

 

                         (c)          No Default has occurred and is continuing.

          Section 7.08     Investment Company Act. No Credit Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

          Section 7.09     Taxes. Each Credit Party has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which such Credit Party, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of each Credit Party in respect of
Taxes and other governmental charges are, in the reasonable opinion of such
Credit Party, adequate. No Liens for Taxes have been filed and, to the knowledge
of the Credit Parties, no claim is being asserted with respect to any such Tax
or other such governmental charge.

          Section 7.10     ERISA.

 

 

 

                         (a)          Each Credit Party and each ERISA Affiliate
have complied in all material respects with ERISA and, where applicable, the
Code regarding each Plan

59

--------------------------------------------------------------------------------




 

 

 

except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

 

 

                         (b)          Each Plan is, and has been, established
and maintained in substantial compliance with its terms, ERISA and, where
applicable, the Code except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

 

 

                         (c)          No act, omission or transaction has
occurred which could result in imposition on any Credit Party or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA except to the extent
such penalty or liability could not reasonably be expected to result in a
Material Adverse Effect.

 

 

 

                         (d)          Full payment when due has been made of all
amounts which a Credit Party or any ERISA Affiliate is required under the terms
of each Plan or applicable law to have paid as contributions to such Plan as of
the date hereof except to the extent the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

 

 

                         (e)          No Credit Party nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by a Credit Party or any ERISA Affiliate in its sole
discretion at any time without any material liability.

 

 

 

                         (f)          No Credit Party nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

          Section 7.11     Disclosure; No Material Misstatements. The Borrower
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any other Credit
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Credit Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. There is no fact peculiar to the

60

--------------------------------------------------------------------------------



Borrower or other Credit Party which could reasonably be expected to have a
Material Adverse Effect or in the future is reasonably likely to have a Material
Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any other
Credit Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby. None of the Credit Parties provided any
statements or conclusions in the preparation of any Reserve Report which were
based upon or include misleading information or failed to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Credit Parties do not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate.

          Section 7.12     Insurance. Each Credit Party has, and has caused all
of its Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.

          Section 7.13     Restriction on Liens. No Credit Party is a party to
any material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but only on the Property subject of such Capital
Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

          Section 7.14     Subsidiaries. Except as set forth on Schedule 7.14 or
as disclosed in writing to the Administrative Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.14,
the Borrower has no Subsidiaries.

          Section 7.15     Location of Business and Offices. The Borrower’s
jurisdiction of organization is Minnesota; the name of the Borrower as listed in
the public records of its jurisdiction of organization, as of the date hereof,
is Northern Oil and Gas, Inc.; and the organizational identification number of
the Borrower in its jurisdiction of organization is 3896342-5 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive office is located at the address specified
in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)). Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(m)).

61

--------------------------------------------------------------------------------



          Section 7.16     Properties; Titles, Etc.

 

 

 

                         (a)          Each Credit Party has good and defensible
title to the Hydrocarbon Interests in the Oil and Gas Properties evaluated in
the most recently delivered Reserve Report and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, each Credit Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate such Credit Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in such Credit Party’s net revenue interest in such Property.

 

 

 

                         (b)          All material leases and agreements
necessary for the conduct of the business of the Credit Parties are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

 

 

                         (c)          The rights and Properties presently owned,
leased or licensed by the Credit Parties including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Credit Parties to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.

 

 

 

                         (d)          All of the Properties of the Credit
Parties which are reasonably necessary for the operation of their businesses are
in good working condition and are maintained in accordance with prudent business
standards.

 

 

 

                         (e)          Each Credit Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by such Credit Party does
not and will not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Credit Parties either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

          Section 7.17     Maintenance of Properties. Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Credit Parties have been maintained, operated and

62

--------------------------------------------------------------------------------



developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Credit Parties. Specifically in connection with the foregoing, except for
those as could not be reasonably expected to have a Material Adverse Effect, (i)
no Oil and Gas Property of any Credit Party is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) of any Credit Party is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of such Credit Party. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Credit Party that are necessary to conduct normal operations
are being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by any Credit Party, in a
manner consistent with such Credit Party’s past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

          Section 7.18     Gas Imbalances, Prepayments. Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require any Credit Party to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding two percent (2%) of the
Credit Parties’ Proved Reserves of natural gas (on an mcf equivalent basis) in
the aggregate.

          Section 7.19     Marketing of Production. Except as set forth on
Schedule 7.19 or on the most recent certificate delivered pursuant to Section
8.12(c), no Credit Party is a party to any material agreements which is not
cancelable on sixty (60) days notice or less without penalty or detriment for
the sale of production from the Credit Parties’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six (6)
months from the date thereof.

          Section 7.20     Swap Agreements. Schedule 7.20, as of the date
hereof, and after the date hereof, each report required to be delivered by the
Borrower pursuant to Section 8.01(e), sets forth, a true and complete list of
all Swap Agreements of each Credit Party, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

          Section 7.21     Use of Loans and Letters of Credit. The proceeds of
the Loans and the Letters of Credit shall be used to provide working capital for
exploration and production operations and for general corporate purposes. The
Credit Parties are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose,

63

--------------------------------------------------------------------------------



whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

          Section 7.22     Solvency. After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Credit Parties, taken as a
whole, will exceed the aggregate Debt of the Credit Parties on a consolidated
basis, as the Debt becomes absolute and matures, (b) no Credit Party has
incurred and does not intend to incur, and does not believe that it will incur,
Debt beyond its ability to pay such Debt (after taking into account the timing
and amounts of cash to be received by each Credit Party and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) no Credit
Party will have (and has no reason to believe that it will have thereafter)
unreasonably small capital for the conduct of its business.

          Section 7.23     Casualty Events. Since December 31, 2010, neither the
business nor any Properties of any Credit Party have been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by any domestic or foreign Governmental Authority, riot, activities
or armed forces or acts of God or of any public enemy.

          Section 7.24     Material Agreements. Set forth on Schedule 7.24
hereto or as disclosed in writing to the Administrative Agent (which shall
promptly furnish a copy to the Lenders), which shall be a supplement to Schedule
7.24, is a complete and correct list of all material agreements and other
instruments maintained by the Credit Parties setting forth each counterparty
thereto (other than the Loan Documents and joint operating agreements to which
any Credit Party is a party) relating to the purchase, transportation by
pipeline, gas processing, marketing, development, sale and supply of
Hydrocarbons, farmout arrangements, contract operating agreements or other
material contracts (excluding oil and gas leases of the Credit Parties and joint
operating agreements to which any Credit Party is a party) to which the Credit
Parties are a party or by which its Properties is bound, in each case for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect (collectively “Material Agreements”)
and copies of such documents have been provided to the Administrative Agent. All
such agreements are in full force and effect and the Credit Parties are not in
default thereunder, nor is there any uncured default by any Affiliate
predecessor in interest to any Credit Party or, to any Credit Party’s knowledge,
by any predecessor in interest to such Credit Party (other than an Affiliate
predecessor) or counterparty thereto, nor has any Credit Party altered any
material item of such agreements since the Effective Date without the prior
written consent of the Lenders.

          Section 7.25     No Brokers. No Person is entitled to any brokerage
fee or finder’s fee or similar fee or commission in connection with arranging
the Loans contemplated by this Agreement.

64

--------------------------------------------------------------------------------



          Section 7.26     Reliance. In connection with the negotiation of and
the entering into this Agreement, the Credit Parties acknowledge and represent
that none of the Lenders, the Administrative Agent or any representative of any
of the foregoing is acting as a fiduciary or financial or investment advisor for
it; it is not relying upon any representations (whether written or oral) of such
Persons; they have consulted with their own legal, regulatory, tax, business
investment, financial and accounting advisors to the extent it has deemed
necessary, and they have made their own investment, hedging, and trading
decisions based upon their own judgment and upon any advice from such advisors
as they have deemed necessary and not upon any view expressed by any Lender, the
Administrative Agent or any representative of any of the foregoing; they have
not been given by any Lender, the Administrative Agent or any representative of
any of the foregoing (directly or indirectly through any other Person) any
advice, counsel, assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (either legal, regulatory, tax, financial,
accounting, or otherwise) of this Agreement or the transactions contemplated
hereby; and they are entering into this Agreement and the other Loan Documents
with a full understanding of all of the risks hereof and thereof (economic and
otherwise), and they are capable of assuming and willing to assume (financially
and otherwise) those risks.

          Section 7.27     Payments by Purchasers of Production. All proceeds
from the sale of any Credit Party’s interests in Hydrocarbons from its Oil and
Gas Properties are currently being paid in full by the purchaser thereof on a
timely basis and at prices and terms comparable to market prices and terms
generally available at the time such prices and terms were negotiated for oil
and gas production from producing areas situated near such Oil and Gas
Properties, and none of such proceeds are currently being held in suspense by
such purchaser or any other Person.

          Section 7.28     Existing Accounts Payable. As of the Effective Date,
set forth on Schedule 7.28 hereto is a complete and correct list of all existing
accounts payable of the Borrower that are more than sixty (60) days past due.

          Section 7.29     Foreign Corrupt Practices. Neither the Borrower nor
any of its Subsidiaries, nor any director, officer, agent, employee or Affiliate
of the Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

          Section 7.30     Money Laundering. The operations of the Borrower and
its Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator

65

--------------------------------------------------------------------------------



involving the Borrower or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

          Section 7.31     OFAC. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is currently subject to any material U.S.
sanctions administered by OFAC, and the Borrower will not directly or indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

ARTICLE VIII
Affirmative Covenants

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

          Section 8.01     Financial Statements; Ratings Change; Other
Information. The Borrower will furnish to the Administrative Agent and each
Lender:

 

 

 

                         (a)          Annual Financial Statements. As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Borrower, its
audited consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by (i) Deloitte & Touche LLP, (ii) any
independent public accountants of recognized national standing or (iii) any
other independent public accountant reasonably acceptable to the Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated and consolidating financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied.

 

 

 

                         (b)          Quarterly Financial Statements. Within
sixty (60) days after the end of each fiscal quarter, a balance sheet, income
statement and statement of the cumulative cash flows of the Borrower (including
all notes thereto) for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, prepared by the Borrower and accompanied
by a certification of an Responsible Officer of the Borrower, dated the date of
the delivery of the financial statements to the Administrative Agent and each
Lender, and further certifying that no Default exists under this Agreement and
that such financial statements present fairly in all material respects the
consolidated and consolidating financial position and results of operations of
the

66

--------------------------------------------------------------------------------




 

 

 

Borrower on a consolidated and consolidating basis in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes (other than
those reasonably required to explain financial data).

 

 

 

                         (c)          Certificate of Financial Officer –
Compliance. Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of the Chief Executive Officer
or a Financial Officer in substantially the form of Exhibit D attached hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.14(a) and Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (iv) if, at any time, the Borrower
has any Consolidated Subsidiaries, setting forth consolidating spreadsheets that
show all Consolidated Subsidiaries and the eliminating entries, in such form as
would be presentable to the auditors of the Borrower.

 

 

 

                         (d)          Certificate of Accounting Firm – Defaults.
Concurrently with any delivery of financial statements under Section 8.01(a), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines).

 

 

 

                         (e)          Certificate of Financial Officer – Swap
Agreements. Concurrently with any delivery of financial statements under
Section 8.01(a) and Section 8.01(b), a certificate of a Financial Officer, in
substantially the form of Exhibit G attached hereto, setting forth as of the
last Business Day of such fiscal quarter or fiscal year, a true and complete
list of all Swap Agreements of each Credit Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

 

 

                         (f)          Certificate of Insurer – Insurance
Coverage. Upon change or renewal, a certificate of insurance coverage from each
insurer with respect to the insurance required by Section 8.07, in form and
substance satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

 

 

                         (g)          Other Accounting Reports. Promptly upon
receipt thereof, a copy of each other report or letter submitted to any Credit
Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Borrower or any such Subsidiary,
and a copy of any response by any Credit Party, or the board of directors of any
Credit Party, to such letter or report.

67

--------------------------------------------------------------------------------




 

 

 

                         (h)          SEC and Other Filings; Reports to
Shareholders. Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; provided, however that the Borrower shall be deemed to have
complied with the requirements of this Section 8.01(h) to the extent that such
reports, proxy statements and other materials are publicly available on the
SEC’s EDGAR filing system or any successor system and the Borrower has notified
the Administrative Agent that such materials are available. Notwithstanding the
foregoing proviso, the Borrower shall provide copies of any materials required
under this Section 8.01(h) upon request by the Administrative Agent.

 

 

 

                         (i)          Notices Under Material Instruments.
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

 

 

                         (j)          Lists of Purchasers. Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of all Persons purchasing Hydrocarbons from the Borrower to
the extent that any Credit Party controls the marketing and the sale of such
Hydrocarbons (which listings shall include, with respect to each such purchaser,
the legal name and address thereof, the appropriate contact person thereat, the
Oil and Gas Properties from which Hydrocarbons were purchased and the volume of
Hydrocarbons purchased).

 

 

 

                         (k)          Notice of Sales of Oil and Gas Properties.
In the event any Credit Party intends to sell, transfer, assign or otherwise
dispose of any Oil or Gas Properties or any Equity Interests in any other Credit
Party in accordance with Section 9.12, prior written notice of such disposition,
the price thereof and the anticipated date of closing and any other details
thereof requested by the Administrative Agent or any Lender; provided that, the
foregoing shall not apply to the sale of the Oil and Gas Properties listed on
Schedule 9.12 to the extent such sale is expressly permitted by Section 9.12(d).

 

 

 

                         (l)          Notice of Casualty Events. Prompt written
notice, and in any event within three (3) Business Days of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

 

 

                         (m)          Information Regarding Credit Parties.
Prompt written notice (and in any event within ten Business Days prior thereto)
of any change (i) in any Credit Party’s organizational name, (ii) in the
location of any Credit Party’s chief executive office or principal place of
business, (iii) in any Credit Party’s identity or organizational structure or in
the jurisdiction in which such Person is organized or formed, (iv) in any Credit
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization and (v) in any Credit
Party’s federal taxpayer identification number.

68

--------------------------------------------------------------------------------




 

 

 

                         (n)          Other Reports. The Borrower shall prepare
and provide the Lenders and Administrative Agent the following reports:


 

 

 

                              (i)          on a quarterly basis by the 45th day
following each calendar quarter, a report setting forth, for such calendar
quarter, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar quarter from the Oil and Gas Properties with Proved
Developed Producing Reserves described in the most recent Reserve Report, and
setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar
quarter;

 

 

 

                              (ii)         after the occurrence and during the
continuance of any Borrowing Base Deficiency, the Borrower shall provide, on a
monthly basis on the 15th day of each such month, a report setting forth, for
the immediately preceding calendar month, the Credit Parties’ Excess Cash Flow;

 

 

 

                              (iii)        on a quarterly basis by the 45th day
after the end of each calendar quarter, an updated report setting forth the
Credit Parties’ forecasted Capital Expenditure budget for the following twelve
(12) month period; and

 

 

 

                              (iv)        such other information as the
Administrative Agent may reasonably request, including, but not limited to, each
of the following to the extent available: an unaudited income statement, a
consolidated balance sheet and a statement of cash flow (with such statement to
show any variations from the budget previously delivered), copies of any Credit
Party’s bank account statements, statement of expenses for the preceding month,
notice of any material changes with regard to oil and gas prices received,
contracts or production expenses or any material litigation affecting the
operation of the Oil and Gas Properties of any Credit Party.


 

 

 

                         (o)          Notices of Certain Changes. Subject to
Section 9.21, promptly, but in any event within five (5) Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
Organizational Documents, any preferred stock designation or any other
organizational document of any Credit Party.

 

 

 

                         (p)          Notice of Purchase of Oil and Gas
Properties. In the event a Credit Party acquires additional Oil and Gas
Properties, the Borrower shall deliver promptly, but in any event within
forty-five (45) days after the end of each calendar quarter in which such
acquisition occurred, to the Administrative Agent a list of all Oil and Gas
Properties of the Credit Parties (including each such newly acquired Oil and Gas
Property) not subject to a Lien of the Security Instruments at the time of
delivery of such list to the Administrative Agent, in substantially the form of
Exhibit I attached hereto.

 

 

 

                         (q)          Non-Consent Election. Promptly, but in any
event within five (5) Business Days after any Credit Party’s election thereof,
to withhold consent to participate in any wells located on Oil and Gas
Properties.

69

--------------------------------------------------------------------------------




 

 

 

                         (r)          Other Requested Information. Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of any Credit Party, or compliance with
the terms of this Agreement or any other Loan Document, in each case, as the
Administrative Agent or any Lender may reasonably request.

 

 

 

                         (s)          Surface Acreage Reports. As soon as
available and in any event within thirty (30) days after the last day of each
calendar quarter, a report certified as true and complete in all material
respects by a Responsible Officer, in form and substance satisfactory to
Administrative Agent, setting forth as of the last Business Day of such calendar
quarter an accounting of all surface acreage sold by the Borrower or any
Guarantor, the gross and net proceeds received therefore and the amount of such
proceeds distributed to the partners of Borrower.

 

 

 

                         (t)          Tax Returns. As soon as available and in
any event within fifteen (15) days after the filing of any tax return, or any
other filing with a taxing authority, of the Borrower, any Guarantor or any
Subsidiary of either thereof, a copy of such filed tax return or other filing,
together with all exhibits and attachments thereto.

          Section 8.02     Notices of Material Events. The Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

 

 

                         (a)          the occurrence of any Default;

 

 

 

                         (b)          the filing or commencement of, or the
threat in writing of, any action, suit, proceeding, investigation or arbitration
by or before any arbitrator or Governmental Authority against or affecting a
Credit Party or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

 

 

 

                         (c)          any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

          Section 8.03     Existence; Conduct of Business. The Borrower will,
and will cause each Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

70

--------------------------------------------------------------------------------



          Section 8.04    Payment of Obligations. The Borrower will, and will
cause each Subsidiary to, pay its obligations, including Tax liabilities of each
such Credit Party and its Subsidiaries before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Credit Party has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of any Credit Party.

          Section 8.05     Performance of Obligations under Loan Documents. The
Borrower will pay the Notes according to the reading, tenor and effect thereof,
and the Borrower will, and will cause each Subsidiary to, do and perform every
act and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.

          Section 8.06     Operation and Maintenance of Properties. The
Borrower, at its own expense, will, and will cause each Subsidiary to:

 

 

 

                         (a)          operate its Oil and Gas Properties and
other material Properties or cause such Oil and Gas Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect;

 

 

 

                        (b)          keep, preserve and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and preserve, maintain and keep in good repair,
working order and efficiency (ordinary wear and tear excepted) all of its
material Oil and Gas Properties and other material Properties, including,
without limitation, all equipment, machinery and facilities;

 

 

 

                         (c)          promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary, in accordance with customary industry standards, to keep
unimpaired their rights with respect thereto and prevent any forfeiture thereof
or default thereunder;

 

 

 

                        (d)          promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties;

71

--------------------------------------------------------------------------------




 

 

 

                         (e)          operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements; and

 

 

 

                         (f)          to the extent a Credit Party is not the
operator of any Property, the Credit Parties shall use reasonable efforts to
cause the operator to comply with this Section 8.06.

          Section 8.07     Insurance. The Borrower will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and “loss payees”, as applicable, and
provide that the insurer will endeavor to give at least thirty (30) days prior
notice of any cancellation to the Administrative Agent.

          Section 8.08     Books and Records; Inspection Rights. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

          Section 8.09     Compliance with Laws. The Borrower will, and will
cause each Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          Section 8.10     Environmental Matters.

 

 

 

                         (a)          The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of such Credit Parties’ Properties or any
other property offsite the Property to the extent caused by a Credit Party’s
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be

72

--------------------------------------------------------------------------------




 

 

 

obtained or filed in connection with the operation or use of a Credit Parties’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Credit Parties’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation that could reasonably be
expected to have a Material Adverse Effect; and (vi) establish and implement,
and shall cause each Subsidiary to establish and implement, such procedures as
may be necessary to continuously determine and assure that the Credit Parties’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

 

 

                         (b)          The Borrower will promptly, but in no
event later than five (5) days of the occurrence of a triggering event, notify
the Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against any Credit Party or their Properties of which
the Borrower has knowledge in connection with any Environmental Laws if the
Borrower could reasonably anticipate that such action will result in liability
(whether individually or in the aggregate) in excess of $100,000, not fully
covered by insurance, subject to normal deductibles.

 

 

 

                         (c)          The Borrower will, and will cause each
Subsidiary to, provide environmental assessments, audits and tests in accordance
with the most current version of the American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders if the
Administrative Agent reasonably believes (i) that there has been a Release of
Hazardous Materials or (ii) non-compliance with an Environmental Law has
occurred, and that such an event could reasonably be expected to cause a
Material Adverse Effect (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any Oil and Gas Properties or other Properties.

 

 

 

Section 8.11     Further Assurances.

 

 

 

                         (a)          The Borrower at its sole expense will, and
will cause each Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Credit Parties, as the case may be, in the Loan

73

--------------------------------------------------------------------------------




 

 

 

Documents, including the Notes, if any, or to further evidence and more fully
describe the collateral intended as security for the Indebtedness, or to correct
any defect, error or inaccuracy in this Agreement or the Security Instruments,
or to state more fully the obligations secured therein, or to perfect, protect
or preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

 

 

 

                         (b)          The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
(or covering “all personal property” or “all assets”) without the signature of
the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

 

 

Section 8.12      Reserve Reports.

 

 

 

                          (a)          Commencing on October 1, 2011 and on or
before each April 1 and October 1 of each year thereafter, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
the Oil and Gas Properties of the Credit Parties as of the immediately preceding
January 1st and July 1st. The Reserve Reports as of January 1 and July 1 of each
year shall be prepared by one or more Approved Petroleum Engineers.

 

 

 

                         (b)          In the event of an Interim
Redetermination, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report prepared by one or more Approved Petroleum Engineers.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.

 

 

 

                         (c)          With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer, in substantially the form of Exhibit H
attached hereto, certifying that in all material respects: (i) the data
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, (ii) the Credit Parties own good and
defensible title to the Hydrocarbon Interests in the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require any Credit Party to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties

74

--------------------------------------------------------------------------------




 

 

 

have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the Effective Date or the
most recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the Effective Date and (vi) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties which demonstrates compliance with Section 8.14(a).

 

 

 

Section 8.13      Title Information.

 

 

 

                          (a)          On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
8.12(a), the Borrower will deliver title information in form and substance
reasonably acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 85%
of the Total Reserve Value of the Oil and Gas Properties evaluated by such
Reserve Report; provided that, following reasonable notice from the
Administrative Agent, the aforementioned threshold shall automatically be
increased to acceptable title information with respect to at least 90% of the
Total Reserve Value of the Oil and Gas Properties evaluated by each such Reserve
Report.

 

 

 

                          (b)          If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within forty-five (45) days of notice from the Administrative Agent that title
defects or exceptions exist with respect to such additional Properties, either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not permitted by Section 9.03 raised by such
information, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (h) of such definition) having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 85% or 90%, as applicable, of
the Total Reserve Value of the Oil and Gas Properties evaluated by such Reserve
Report.

 

 

 

                          (c)          If the Borrower is unable to cure any
title defect requested by the Administrative Agent or the Lenders to be cured
within the 45-day period or the Borrower does not comply with the requirements
to provide acceptable title information covering 85% or 90%, as applicable, of
the Total Reserve Value of the Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of

75

--------------------------------------------------------------------------------




 

 

 

the remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Majority Lenders are not satisfied with title to any
Mortgaged Property after the 45-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 85% or 90%, as applicable,
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Majority Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 85%
or 90%, as applicable, of the Total Reserve Value of the Oil and Gas Properties.
This new Borrowing Base shall become effective immediately after receipt of such
notice.

 

 

 

Section 8.14      Additional Collateral; Additional Guarantors.

 

 

 

                          (a)          In connection with each redetermination
of the Borrowing Base, the Borrower shall review the Reserve Report and the list
of current Mortgaged Properties (as described in Section 8.12(c)(vi)) to
ascertain whether the Mortgaged Properties represent at least 85% of the Total
Reserve Value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report; provided that, following reasonable advance notice
from the Administrative Agent, the aforementioned threshold shall automatically
be increased to 90% of the Total Reserve Value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report. In the event that the
Mortgaged Properties do not represent at least 85% or 90%, as applicable, of
such Total Reserve Value, then the Credit Parties shall, and shall cause their
Subsidiaries to, grant, within forty-five (45) days of delivery of the
certificate required under Section 8.12(c), to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 85% or 90%, as applicable, of such Total
Reserve Value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

 

 

 

                         (b)          In the event that a Credit Party forms or
acquires any Subsidiary, the Credit Parties shall promptly cause such Subsidiary
to guarantee the Indebtedness pursuant to the Guaranty Agreement. In connection
with any such guaranty, the Credit Parties shall, or shall cause such Subsidiary
to, (i) execute and deliver a supplement to the Guaranty Agreement executed by
such Subsidiary, (ii) pledge all of the Equity Interests of such new Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (iii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

76

--------------------------------------------------------------------------------




 

 

 

                         (c)          If requested by the Administrative Agent,
the Borrower shall, and shall cause its Subsidiaries to, grant, within thirty
(30) days of such request, to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on any Oil and
Gas Properties of the Credit Parties not already subject to a Lien of the
Security Instruments. All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.

 

 

          Section 8.15     ERISA Compliance. The Borrower will promptly furnish
and will cause the Subsidiaries and any ERISA Affiliate to promptly furnish to
the Administrative Agent promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
immediately upon becoming aware of the occurrence of any “prohibited
transaction” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action such Credit Party, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.

 

 

          Section 8.16     Swap Agreements. The Borrower shall from time to time
enter into Swap Agreements in respect of commodities so that the notional
volumes of all Swap Agreements and additional fixed-price physical off-take
contracts, in the aggregate, are more than 50% of the reasonably anticipated
projected production from the Borrower’s Proved Developed Producing Reserves for
each month continuing through and including the date that is thirty-six (36)
months following the effective date of each such Swap Agreement.

 

 

          Section 8.17     Marketing Activities. The Borrower will not, and will
not permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Credit Parties that a Credit Party has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

77

--------------------------------------------------------------------------------



          Section 8.18     Disclosures. The Borrower shall, in any public or
private disclosure concerning the availability under this Agreement, accurately
describe availability as being the lesser of the then effective Borrowing Base
and the Aggregate Maximum Credit Amounts.

          Section 8.19     Post-Closing. (a) Within 15 days of the Effective
Date, the Borrower shall have completed all of the post-closing tasks outlined
on Schedule 8.19(a) and (b) within 30 days of the Effective Date, the Borrower
shall have completed all of the post-closing tasks outlined on Schedule 8.19(b).

ARTICLE IX
Negative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

          Section 9.01     Financial Covenants.

 

 

 

                         (a)          Ratio of Debt to EBITDAX. The Borrower
will not, at any time, permit its ratio of Debt as of such time to EBITDAX to be
greater than 3.5 to 1.0.

 

 

 

                         (b)          Current Ratio. The Borrower will not
permit, as of the last day of any fiscal quarter, its ratio of (i) consolidated
current assets (including the unused amount of the total Commitments, but
excluding non-cash assets under FASB ASC 815) to (ii) consolidated current
liabilities (excluding non-cash obligations under FASB ASC 815 and current
maturities under this Agreement) to be less than 1.0 to 1.0.

 

 

          Section 9.02     Debt. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

 

 

 

                        (a)          the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents;

 

 

 

                         (b)          endorsements of negotiable instruments for
collection in the ordinary course of business;

 

 

 

                         (c)          Debt under Capital Leases not to exceed
$200,000 in aggregate principal amount at any time outstanding;

 

 

 

                         (d)          Debt associated with bonds or surety
obligations required by Governmental Requirements in connection with the
operation of, or provision for the abandonment and remediation of, the Oil and
Gas Properties; and

 

 

 

                         (e)          intercompany Debt between any Credit
Parties to the extent permitted by Section 9.05(f); provided that such Debt is
not held, assigned, transferred,

78

--------------------------------------------------------------------------------




 

 

 

negotiated or pledged to any Person other than the one of the Credit Parties,
and, provided further, that any such Debt owed by any Credit Party shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement.

 

 

          Section 9.03     Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

 

 

 

                          (a)          Liens securing the payment of any
Indebtedness;

 

 

 

                          (b)          Excepted Liens; and

 

 

 

                         (c)          Liens securing Capital Leases permitted by
Section 9.02(c) but only on the Property under lease.

          Section 9.04     Dividends and Distributions. The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends and make distributions to the Borrower with respect to their Equity
Interests and (iii) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Credit Parties.

          Section 9.05     Investments, Loans and Advances. The Borrower will
not, and will not permit any Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

 

 

 

                          (a)          accounts receivable arising in the
ordinary course of business;

 

 

 

                         (b)          direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of acquisition
thereof;

 

 

 

                         (c)          commercial paper maturing within one year
from the date of acquisition thereof rated in the highest grade by S&P or
Moody’s;

 

 

 

                         (d)          deposit accounts or deposits maturing
within one year from the date of creation thereof with, including certificates
of deposit issued by, any Lender or any other Person at any office located in
the United States which is organized under the laws of the United States or any
state thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively;

 

 

 

                         (e)          deposits in money market funds investing
exclusively in Investments described in Section 9.05(b), Section 9.05(c) or
Section 9.05(d);

79

--------------------------------------------------------------------------------




 

 

 

                         (f)          Investments (i) made by the Borrower in or
to any Subsidiary which is a Guarantor and with respect to which 100% of the
issued and outstanding Equity Interests have been pledged to Administrative
Agent, and (ii) made by any Guarantor in or to any other Credit Party;

 

 

 

                         (g)          Investments in direct ownership interests
in additional Oil and Gas Properties and gas gathering systems related thereto
or related to farm-out, farm-in, joint operating, joint venture or area of
mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;

 

 

 

                         (h)          Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to any Credit Party as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of any Credit Party; provided that the Borrower
shall give the Administrative Agent prompt written notice in the event that the
aggregate amount of all Investments held at any one time outstanding under this
Section 9.05(h) exceeds $100,000; and

 

 

 

                          (i)          other Investments not to exceed $200,000
in the aggregate at any time.

          Section 9.06     Nature of Business. The Borrower will not, and will
not permit any Subsidiary to, allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company. From and after the date hereof, the Credit Parties and their
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States.

          Section 9.07     Limitation on Leases. The Borrower will not, and will
not permit any Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Credit Parties and the Subsidiaries pursuant
to all such leases or lease agreements, including, without limitation, any
residual payments at the end of any lease, to exceed $200,000 in any period of
twelve consecutive calendar months during the life of such leases.

          Section 9.08     Proceeds of Notes. The Borrower will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.21. No Credit Party nor any Person acting on behalf of a Credit Party
has taken or will take any action which might cause any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1

80

--------------------------------------------------------------------------------



or such other form referred to in Regulation U, Regulation T or Regulation X of
the Board, as the case may be.

          Section 9.09      ERISA Compliance. The Borrower will not, and will
not permit any Subsidiary to, at any time:

 

 

 

                          (a)          engage in, or permit any ERISA Affiliate
to engage in, any transaction in connection with which a Credit Party or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code if such penalty or liability could
reasonably be expected to result in a Material Adverse Effect.

 

 

 

                         (b)          Fail to make, or permit any ERISA
Affiliate to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, a Credit
Party or any ERISA Affiliate is required to pay as contributions thereto if such
failure could reasonably be expected to result in a Material Adverse Effect.

 

 

 

                         (c)          contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability, or (ii) any employee pension benefit plan, as defined in
section 3(2) of ERISA, that is subject to Title IV of ERISA, section 302 of
ERISA or section 412 of the Code.

          Section 9.10      Sale or Discount of Receivables. Except for
receivables obtained by a Credit Party out of the ordinary course of business or
the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Borrower will not, and will not permit any
Subsidiary to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

          Section 9.11     Mergers, Etc. The Borrower will not, and will not
permit any Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that any Subsidiary may
participate in a consolidation with (i) the Borrower so long as the Borrower
shall be the continuing or surviving entity or (ii) any other Subsidiary
(provided that if one of such Subsidiaries is a wholly-owned Subsidiary, then
the surviving Person shall be a wholly-owned Subsidiary).

          Section 9.12      Sale of Properties. The Borrower will not, and will
not permit any Subsidiary to, sell, assign, farm-out, convey or otherwise
transfer (including through the sale of a

81

--------------------------------------------------------------------------------



production payment or overriding royalty interest) any Property except for (a)
the sale of Hydrocarbons in the ordinary course of business; (b) farmouts, sales
or other dispositions of undeveloped acreage and assignments in connection with
such farmouts with the approval of the Administrative Agent; (c) the sale or
transfer of equipment that is no longer necessary for the business of a Credit
Party or is replaced by equipment of at least comparable value and use; (d) the
sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or the
Subsidiary subject of such sale or other disposition (as reasonably determined
by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect), (iii) if such sale or other
disposition of Oil and Gas Property or Subsidiary owning Oil and Gas Properties
included in the most recently delivered Reserve Report during any period between
two successive Scheduled Redetermination Dates has a fair market value in excess
of $250,000, individually or in the aggregate, the Borrowing Base shall be
reduced, effective immediately upon such sale or disposition, by an amount equal
to the value, if any, assigned such Property in the most recently delivered
Reserve Report and (iv) if any such sale or other disposition is of a Subsidiary
owning Oil and Gas Properties, such sale or other disposition shall include all
the Equity Interests of such Subsidiary; (e) the disposition of Oil and Gas
Properties not included in the most recently delivered Reserve Report in
exchange for either (i) other Oil and Gas Properties of a similar use or purpose
or (ii) an operator’s commitment to drill an oil or natural gas well; and (f)
sales and other dispositions of Properties not regulated by Section 9.12(a) to
(e) having a fair market value not to exceed $250,000 during any twelve (12)
month period.

          Section 9.13     Environmental Matters. The Borrower will not, and
will not permit any Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations, Release or threatened Release, exposure, or
Remedial work could reasonably be expected to have a Material Adverse Effect.

          Section 9.14     Material Agreements. The Borrower will not, and will
not permit any Subsidiary to, enter into or amend or otherwise modify any
Material Agreement or any other contract or agreement that involves an
individual commitment from such Person of more than $500,000 in the aggregate in
any twelve (12) month period, except for contracts for the acquisition of Oil
and Gas Properties.

          Section 9.15     Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
wholly-owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less

82

--------------------------------------------------------------------------------



favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate.

          Section 9.16     Subsidiaries. The Borrower will not, and will not
permit any Subsidiary to, create any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation and complies
with Section 8.14(b). The Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Subsidiary except in compliance with Section 9.12(d). Neither the Borrower nor
any Subsidiary shall have any Foreign Subsidiaries.

          Section 9.17     Negative Pledge Agreements; Dividend Restrictions.
The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding (other than
this Agreement, the Security Instruments, or Capital Leases creating Liens
permitted by Section 9.03(c)) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of the Administrative Agent and the Lenders or restricts any Subsidiary
from paying dividends or making distributions to any Credit Party, or which
requires the consent of or notice to other Persons in connection therewith.

          Section 9.18     Gas Imbalances, Take-or-Pay or Other Prepayments. The
Borrower will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
any Credit Party that would require a Credit Party to deliver Hydrocarbons at
some future time without then or thereafter receiving full payment therefor to
exceed two percent (2%) of the Credit Parties’ Proved Reserves of natural gas
(on an mcf equivalent basis) in the aggregate.

          Section 9.19     Swap Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into any Swap Agreements with any Person other
than Lenders or their Affiliates. The Borrower shall neither assign, terminate
or unwind any such Swap Agreements nor sell any Swap Agreements (a) listed on
Schedule 7.20 or (b) if the effect of such action (when taken together with any
other Swap Agreements executed contemporaneously with the taking of such action)
would have the effect of cancelling its positions under such Swap Agreements
required hereby. The Borrower shall not enter into Swap Agreements in respect of
commodities if the effect thereof would be to cause the notional volumes of all
Swap Agreements and additional fixed-price physical off-take contracts, in the
aggregate, to exceed 100% of the reasonably anticipated projected production
from the Borrower’s Proved Developed Producing Reserves for any month continuing
through and including the date that is forty-eight (48) months following the
effective date of each such Swap Agreement.

          Section 9.20     Sale and Leasebacks. The Borrower will not, any will
not permit any Subsidiary or Guarantor to enter into any arrangement, directly
or indirectly, with any Person whereby the Borrower or any Subsidiary or
Guarantor shall sell or transfer any of its Property, whether now owned or
hereafter acquired, and whereby Borrower or any Subsidiary or Guarantor shall
then or thereafter rent or lease as lessee such Property or any part thereof or
other Property which Borrower or any Subsidiary or Guarantor intends to use for
substantially the same purpose or purposes as the Property sold or transferred.

83

--------------------------------------------------------------------------------



          Section 9.21     Amendments to Organizational Documents. Without the
prior written consent of the Majority Lenders, neither Borrower nor any
Guarantor will amend, or permit to be amended, its Organizational Documents or
waive any right or obligation of any Person thereunder except to the extent such
amendment or waiver could not reasonably be expected to adversely affect the
rights and benefits of the Administrative Agent, the Lenders and/or other
secured parties under this Agreement or any other Loan Document.

ARTICLE X
Events of Default; Remedies

          Section 10.01   Events of Default. One or more of the following events
shall constitute an “Event of Default”:

 

 

 

                         (a)          the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise;

 

 

 

                         (b)          the Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 10.01(a)) payable under any Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

 

 

                         (c)          any representation or warranty made or
deemed made by or on behalf of a Credit Party in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

 

 

                         (d)          a Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(i),
Section 8.01(m), Section 8.02, Section 8.03, Section 8.14 or in Article IX;

 

 

 

                         (e)          a Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (i) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (ii) a Responsible Officer of such Credit Party
otherwise becoming aware of such default;

 

 

 

                         (f)          a Credit Party shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, beyond any period of grace provided with respect
thereto;

84

--------------------------------------------------------------------------------




 

 

 

                           (g)          any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due (after taking into account any applicable
period of grace with respect thereto), or to require the Redemption thereof or
any offer to Redeem to be made in respect thereof, prior to its scheduled
maturity or an event or condition requires a Credit Party to make an offer in
respect thereof;

 

 

 

                           (h)          an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Credit Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Credit Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for forty-five (45) days or an order or decree approving or ordering
any of the foregoing shall be entered;

 

 

 

                           (i)          a Credit Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for a Credit Party for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or any stockholder of the Borrower shall make any request or take any
action for the purpose of calling a meeting of the stockholders of the Borrower
to consider a resolution to dissolve and wind-up the Borrower’s affairs;

 

 

 

                           (j)          a Credit Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

 

 

                           (k)          (i) one or more judgments for the
payment of money in an aggregate amount in excess of $250,000 (to the extent not
covered by independent third party insurance provided by insurers of the highest
claims paying rating or financial strength as to which the insurer does not
dispute coverage and is not subject to an insolvency proceeding) or (ii) any one
or more non-monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, shall be
rendered against a Credit Party or any combination thereof and, in either such
case, the same shall remain undischarged for a period of forty-five (45)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of a Credit Party to enforce any such judgment;

 

 

 

                           (l)           the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and

85

--------------------------------------------------------------------------------




 

 

 

valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or a Credit Party or any of their
Affiliates shall so state in writing;

 

 

 

                           (m)         a Change in Control shall occur;

 

 

 

                           (n)          a failure to cure a Borrowing Base
Deficiency as outlined in Section 3.04(c)(ii) or (iii); and

 

 

 

                           (o)          an “Event of Default”, “Termination
Event” or “Additional Termination Event” (other than an “Event of Default”,
“Termination Event” or “Additional Termination Event” associated with a breach
thereof by Macquarie Bank Limited) shall occur under that certain ISDA Master
Agreement by and between Macquarie Bank Limited and the Borrower dated on or
about February 27, 2009 as the same may be amended from time to time or any
other Swap Agreement between the Borrower and any Lender or Affiliate of any
Lender (in each case after giving effect to any applicable grace periods).

 

 

 

Section 10.02     Remedies.

 

 

 

                           (a)          In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in Section
2.08(i)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor;
and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and such Notes and the principal of such Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under such Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(i)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

86

--------------------------------------------------------------------------------




 

 

 

 

                           (b)          In the case of the occurrence of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.

 

 

 

 

                           (c)          All proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:

 

 

 

 

 

                                (i)          first, to payment or reimbursement
of that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

 

 

 

 

                                (ii)          second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders;

 

 

 

 

 

                                (iii)          third, pro rata to payment of
accrued interest on the Loans;

 

 

 

 

 

                                (iv)           fourth, pro rata to payment of
all other Indebtedness;

 

 

 

 

 

                                (v)           fifth, to serve as cash collateral
to be held by the Administrative Agent to secure LC Exposure; and

 

 

 

 

 

                                (vi)          sixth, any excess, after all of
the Indebtedness shall have been indefeasibly paid in full in cash, shall be
paid to the Borrower or as otherwise required by any Governmental Requirement.

ARTICLE XI
The Administrative Agent

          Section 11.01     Appointment; Powers. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

          Section 11.02     Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to

87

--------------------------------------------------------------------------------



disclose, any information relating to any Credit Party that is communicated to
or obtained by the bank serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of any Credit Party or any other obligor or
guarantor, or (vii) any failure by a Credit Party or any other Person (other
than itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in Article VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

          Section 11.03     Action by Administrative Agent. The Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. The Administrative Agent shall
not be liable for any action taken

88

--------------------------------------------------------------------------------



or not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02), and otherwise
the Administrative Agent shall not be liable for any action taken or not taken
by it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

          Section 11.04     Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon and each of
the Borrower, the Issuing Bank and the Lenders hereby waive the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

          Section 11.05     Subagents. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding Sections of this Article XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

          Section 11.06     Resignation or Removal of Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Issuing Bank, the Lenders and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders
shall have the right, in consultation with the Borrower (provided no Event of
Default then exist), to appoint a successor. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Issuing Bank and Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and

89

--------------------------------------------------------------------------------



the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

          Section 11.07     Administrative Agent as Lender. Each Person serving
as an Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Administrative Agent hereunder.

          Section 11.08     No Reliance.

 

 

 

                           (a)          Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins LLP is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

 

 

                           (b)          The Lenders acknowledge that the
Administrative Agent is acting solely in an administrative capacity with respect
to the structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder. In structuring, arranging or syndicating this
facility, each Lender

90

--------------------------------------------------------------------------------




 

 

 

acknowledges that the Administrative Agent may be an agent or lender under these
Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with the their role in such other debt
instruments. If in its administration of this facility or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender that a conflict exists), then it shall eliminate such conflict within
ninety (90) days or resign pursuant to Section 11.06 and shall have no liability
for action taken or not taken while such conflict existed.

          Section 11.09     Administrative Agent May File Proofs of Claim. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

 

 

                           (a)          to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding;

 

 

 

                           (b)          to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

          Section 11.10     Authority of Administrative Agent to Release
Collateral and Liens. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in

91

--------------------------------------------------------------------------------



connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

ARTICLE XII
Miscellaneous

 

 

 

 

Section 12.01     Notices.

 

 

 

 

                           (a)          Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

 

 

 

 

                                (i)          if to the Borrower, to it at 315
Manitoba Avenue, Suite 200, Wayzata, MN 55391, Attention of Chief Financial
Officer (Telecopy No. (952) 476-9801);

 

 

 

 

 

                                (ii)         if to the Administrative Agent or
the Issuing Bank to it at: Macquarie Bank Limited, No. 1 Martin Place, Sydney
NSW 2000 Australia, Attention: Metals and Energy Capital Division (Facsimile:
+612 8232 3590) with a copy to Macquarie Bank Limited-Representative Office, One
Allen Center, 500 Dallas Street, Suite 3250, Houston TX 77002 USA, Attention:
Metals and Energy Capital Division (Facsimile: +1 713 275 6222); and

 

 

 

 

 

                                (iii)        if to any other Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.

 

 

 

 

                           (b)          Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

 

 

 

                           (c)          Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

 

 

 

Section 12.02     Waivers; Amendments.

 

 

 

 

                           (a)          No failure on the part of the
Administrative Agent, the Issuing Bank or any Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps

92

--------------------------------------------------------------------------------




 

 

 

to enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of such Default at the time.

 

 

 

                           (b)          Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of all of the Lenders, decrease or
maintain the Borrowing Base without the consent of the Required Lenders, or
modify Section 2.07 in any manner without the consent of each Lender (other than
any Defaulting Lender); provided that a Scheduled Redetermination may be
postponed by the Required Lenders, (iii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby, (iv)
postpone the scheduled date of payment or prepayment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Indebtedness hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 3.04(c), Section 6.01,
Section 8.14, Section 10.02(c) or Section 12.14 or change the definition of the
terms “Foreign Subsidiary” or “Subsidiary”, without the written consent of each
Lender (other than any Defaulting Lender), (vii) release any Guarantor (except
as set forth in the Guaranty Agreement), release any of the collateral (other
than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.13(a) to less than 90%, without the written consent of each Lender
(other than any Defaulting Lender), or (viii) change any of the provisions of
this Section 12.02(b) or the definitions of “Majority Lenders” or “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting

93

--------------------------------------------------------------------------------




 

 

 

Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries) or
Schedule 7.24 (Material Agreements) shall be effective simply by delivering to
the Administrative Agent a supplemental schedule clearly marked as such and,
upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders.

 

 

 

Section 12.03     Expenses, Indemnity; Damage Waiver.

 

 

 

                           (a)          The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Administrative
Agent, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iv) all reasonable out-of-pocket expenses
incurred by any Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

 

 

                           (b)          THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF

94

--------------------------------------------------------------------------------




 

 

 

(i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv)
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE
BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY
OF THEIR PROPERTIES OR OPERATIONS, INCLUDING WITHOUT LIMITATION, THE PRESENCE,
GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE

95

--------------------------------------------------------------------------------




 

 

 

BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

 

 

                           (c)          To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

 

 

                           (d)          To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

 

 

                           (e)          All amounts due under this Section 12.03
shall be payable promptly after written demand therefor.

 

 

 

Section 12.04     Successors and Assigns.

 

 

 

                           (a)          The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or

96

--------------------------------------------------------------------------------




 

 

 

 

 

obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

 

 

 

 

                    (b)          (i) Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

 

 

 

 

 

 

                              (A)          the Borrower, provided that no
consent of the Borrower shall be required if such assignment is to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, is to any other assignee; and

 

 

 

 

 

 

 

                              (B)          the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
to an assignee that is a Lender immediately prior to giving effect to such
assignment.

 

 

 

 

 

 

                         (ii)          Assignments shall be subject to the
following additional conditions:

 

 

 

 

 

 

 

                              (A)          except in the case of an assignment
to a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

 

 

 

 

 

 

                              (B)          each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement;

97

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

                              (C)          the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; and

 

 

 

 

 

 

 

                              (D)          the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

 

 

 

 

 

                         (iii)          Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

 

 

 

 

 

                         (iv)          The Administrative Agent as Registrar
(the “Registrar”), acting for this purpose as an agent of the Borrower, shall
maintain (or shall appoint a designee to maintain) at one of its offices located
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Maximum Credit Amount of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary; provided that, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or
Borrower’s obligations in respect of any Loans or LC Disbursements. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower, the Issuing Bank and each Lender.

 

 

 

 

 

 

                         (v)          At the request of the registered owner of
the Loan or Note, the Registrar shall note a collateral assignment of the Loan
or Note on the Register and, provided that the Registrar has been given the name
and address of such collateral assignee, the Registrar (i) shall not permit any
further transfers of

98

--------------------------------------------------------------------------------




 

 

 

 

 

the Loan or Note on the Register absent receipt of written consent to such
transfers from such collateral assignee and (ii) shall record the transfer of
the Loan or Note on the Register to such collateral assignee (or such collateral
assignee’s designee, nominee or assignee) upon written request by such
collateral assignee.

 

 

 

 

 

                         (vi)          Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s providing any information reasonably requested by the Administrative
Agent (unless the assignee shall already be a Lender hereunder), the processing
and recordation fee referred to in this Section 12.04(b) and any written consent
to such assignment required by Section 12.04(a), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 12.04(b).

 

 

 

 

                    (c)          (i) Any Lender may, without the consent of the
Borrower, or the Administrative Agent or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

 

 

 

 

 

                         (ii)          A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such

99

--------------------------------------------------------------------------------




 

 

 

 

 

Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(f) as though it were a Lender.

 

 

 

 

                           (d)          Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement, including to a trustee or other pledgee, to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

 

 

 

                           (e)          Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

 

 

 

                           (f)          Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would be to an Affiliate of the Borrower, provided
that an Approved Fund shall not be deemed an Affiliate of the Borrower.

 

 

 

 

Section 12.05     Survival; Revival; Reinstatement.

 

 

 

 

                           (a)          All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

 

 

 

                           (b)          To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person

100

--------------------------------------------------------------------------------




 

 

 

under any bankruptcy law, common law or equitable cause, then to such extent,
the Indebtedness so satisfied shall be revived and continue as if such payment
or proceeds had not been received and the Administrative Agent’s and the
Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect. In
such event, each Loan Document shall be automatically reinstated and the
Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

 

 

 

Section 12.06     Counterparts; Integration; Effectiveness.

 

 

 

                           (a)          This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

 

 

                           (b)          This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

                           (c)          Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

          Section 12.07     Severability. Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

          Section 12.08     Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against

101

--------------------------------------------------------------------------------



any of and all the obligations of a Credit Party owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

          Section 12.09     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

 

 

                           (a)          THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

 

 

                           (b)          ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

 

 

 

                           (c)          EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

102

--------------------------------------------------------------------------------




 

 

 

                           (d)          EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE, AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.09.

          Section 12.10     Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          Section 12.11     Confidentiality. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to potential investors, rating agencies, and secured parties,
including Approved Funds, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (c) to the extent requested by any
regulatory authority, (d) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (e) to any other party
to this Agreement or any other Loan Document, (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to a Credit Party and its obligations, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than a Credit Party. For the purposes
of this Section 12.11, “Information” means all information received from any
Credit Party relating to any Credit Party and their businesses, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by a Credit

103

--------------------------------------------------------------------------------



Party; provided that, in the case of information received from a Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

          Section 12.12     Interest Rate Limitation. It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then, to the extent
permitted by applicable law, the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12.

104

--------------------------------------------------------------------------------



          Section 12.13     EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

          Section 12.14     Collateral Matters; Swap Agreements. The benefit of
the Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available any
Swap Agreement between the Borrower or any Subsidiary and a Lender or its
Affiliates on a pro rata basis in respect of any obligations of the Credit
Parties.

          Section 12.15     No Third Party Beneficiaries. This Agreement, the
other Loan Documents, and the agreement of the Lenders to make Loans and the
Issuing Bank to issue, amend, renew or extend Letters of Credit hereunder are
solely for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document (except to the extent
it is a party thereto) against the Administrative Agent, the Issuing Bank or any
Lender for any reason whatsoever. There are no third party beneficiaries other
than swap counterparties.

          Section 12.16     USA Patriot Act Notice. Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

          Section 12.17     Existing Credit Agreement. This Agreement amends and
restates in its entirety and supersedes the Existing Credit Agreement. This
Agreement and any Notes issued hereunder have been given in renewal, extension,
rearrangement and increase, and not in extinguishment of the obligations under
the Existing Credit Agreement and the notes and other

105

--------------------------------------------------------------------------------



documents related thereto. All Liens, deeds of trust, mortgages, assignments and
security interests securing the Existing Credit Agreement and the obligations
relating thereto are hereby ratified, confirmed, renewed, extended, brought
forward and rearranged as security for the Indebtedness. None of the Liens and
security interests created pursuant to the Existing Credit Agreement are
released. Additionally, the substantive rights and obligations of the parties
hereto shall be governed by this Agreement, rather than the Existing Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

106

--------------------------------------------------------------------------------



          The parties hereto have caused this Agreement to be duly executed as
of the day and year first above written.

 

 

 

BORROWER:

NORTHERN OIL AND GAS, INC.

 

 

 

 

By:

/s/ Michael Reger

 

Name:

Michael Reger

 

Title:

Chief Executive Officer

Schedule 8.19 – 1

--------------------------------------------------------------------------------




 

 

 

ADMINISTRATIVE AGENT:

MACQUARIE BANK LIMITED,

 

as Administrative Agent

 

 

 

 

By:

/s/ Katie Choi

 

Name:

Katie Choi

 

Title:

Division Director

 

 

 

 

By:

/s/ Julia Mathison

 

Name:

Julia Mathison

 

Title:

Associate Director

Schedule 8.19 – 2

--------------------------------------------------------------------------------




 

 

 

LENDERS:

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

By:

/s/ Katie Choi

 

Name:

Katie Choi

 

Title:

Division Director

 

 

 

 

By:

/s/ Julia Mathison

 

Name:

Julia Mathison

 

Title:

Associate Director

Schedule 8.19 – 3

--------------------------------------------------------------------------------